Exhibit 10.1



AMENDMENT TO AGREEMENT AND PLAN OF MERGER

 

            AMENDMENT, dated as of November 11, 2009 (this “Amendment”), to the
Agreement and Plan of Merger, entered into as of October 22, 2009 (the “Merger
Agreement”), by and among MEMC Electronic Materials, Inc., a Delaware
corporation (“Parent”), Sierra Acquisition Sub, LLC, a Delaware limited
liability company and indirect, wholly-owned subsidiary of Parent (“Acquisition
Subsidiary”), Sun Edison LLC, a Delaware limited liability company (the
“Company”), and Carlos Domenech, Peter J. Lee and Thomas Melone, as the initial
representatives (the “Representatives”).  Capitalized terms used but not
otherwise defined in this Amendment shall have the meanings assigned to such
terms in the Merger Agreement.

 

            WHEREAS, the Parties hereto previously entered into the Merger
Agreement, pursuant to which Parent agreed to the Merger of the Acquisition
Subsidiary with and into the Company with the Company as the surviving company.

 

            WHEREAS, pursuant to Section 6.10 of the Merger Agreement, (a) the
Parties previously agreed to amend the Merger Agreement to incorporate the
transactions contemplated by the Blocker Purchase Agreements and (b) Parent
previously agreed to enter into such Blocker Purchase Agreements with certain
tax blocker parties affiliated with Persons listed on Schedule 6.10 of the
Merger Agreement.

 

            WHEREAS, the Parties hereto desire to amend the Merger Agreement in
accordance with Section 9.11 of the Merger Agreement.

 

NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which is
hereby acknowledged, the Parties hereto hereby agree as follows:

1.                  Amendment.  The Merger Agreement is hereby amended as
follows:

 


(A)                ARTICLE 1 OF THE MERGER AGREEMENT IS AMENDED AND RESTATED IN
ITS ENTIRETY AS SET FORTH IN EXHIBIT 1 ATTACHED TO THIS AMENDMENT.


(B)               SCHEDULE 1.9(B) TO THE MERGER AGREEMENT IS REPLACED WITH
SCHEDULE 1.9(B) ATTACHED TO THIS AMENDMENT.


(C)                EXHIBIT E TO THE MERGER AGREEMENT IS REPLACED WITH EXHIBIT 2
ATTACHED TO THIS AMENDMENT.


(D)               SCHEDULE 1.4(K) TO THE MERGER AGREEMENT IS RENAMED AS
“SCHEDULE 1.4(N)”.


(E)                SCHEDULE 1.4(GGG) TO THE MERGER AGREEMENT IS RENAMED AS
“SCHEDULE 1.4(KKK)”.


(F)                THE SECOND SENTENCE OF SECTION 3.2(B) OF THE MERGER AGREEMENT
IS AMENDED AND RESTATED IN ITS ENTIRETY AS FOLLOWS:


“MEMC HOLDINGS CORPORATION OWNS, AND HAS OWNED SINCE THE FORMATION OF THE
ACQUISITION SUBSIDIARY, ALL ISSUED AND OUTSTANDING EQUITY INTERESTS OF THE
ACQUISITION SUBSIDIARY, FREE AND CLEAR OF ANY AND ALL LIENS.”


(G)                SECTION 3.11 OF THE MERGER AGREEMENT IS AMENDED SUCH THAT THE
WORDS “INITIAL STOCK CONSIDERATION” SHALL BE REPLACED WITH THE WORDS “PREFERRED
UNITHOLDER INITIAL STOCK PAYMENT”.




--------------------------------------------------------------------------------




(H)               SECTION 4.7(B) OF THE MERGER AGREEMENT IS AMENDED SUCH THAT
THE WORDS “TEN (10) BUSINESS DAYS” SHALL BE REPLACED WITH THE WORDS “FOURTEEN
(14) BUSINESS DAYS”.


(I)                 SECTION 5.4 OF THE MERGER AGREEMENT IS AMENDED AND RESTATED
TO READ AS FOLLOWS:

“5.4     Cash Retention Bonus Plan.  Prior to the Closing, Parent will adopt a
cash retention bonus plan in substantially the form attachd hereto as Exhibit H
(the “Cash Bonus Plan”), which will provide retention bonuses in cash of
$15,761,076 in the aggregate, subject to a holdback of (i) $2,550,000 relating
to the Indemnification Escrow Agreement, (ii) 7.83% of Pro Rated Excess
Unitholder Transaction Expenses and (iii) the amount of any Parent Expense
Contribution.  Pursuant to the Cash Bonus Plan, cash retention bonus awards will
be paid by Parent in accordance with the terms of the Cash Bonus Plan to those
employees listed on (the “Participating Employees”) and allocated pursuant to a
schedule delivered to Parent and agreed upon by the Company and Parent on and as
of November 11, 2009.”


(J)                 SECTION 5.5 OF THE MERGER AGREEMENT IS AMENDED AND RESTATED
TO READ AS FOLLOWS:

“5.5     Inducement Grants.  At the Closing, Parent agrees to issue a total of
2,228,901 shares of restricted common stock or restricted stock units of Parent
as inducement grants (the “Employee Inducement Grants”) pursuant to a Plan which
Parent will establish prior to Closing in substantially the form attached hereto
as Exhibit I-1 (the “Inducement Grant Plan”).  Pursuant to the Inducement Grant
Plan, Employee Inducement Grants shall be issued to those employees listed on a
schedule delivered to Parent and agreed upon by the Company and the Parent on
and as of November 11, 2009, which Grants shall be made pursuant to inducement
grant agreements in substantially the form attached hereto as Exhibit I-2. 
Following the Closing, Parent shall promptly (but in no event more than two (2)
Business Days after such Closing) register the shares of Parent Common Stock
underlying the Employee Inducement Grants on Form S-8.”


(K)               A NEW SECTION 5.13 IS HEREBY ADDED TO THE MERGER AGREEMENT,
WHICH WILL READ AS FOLLOWS:

“5.13   Blocker Entities.  After the purchase by MEMC Holdings Corporation of
the Blocker Interests pursuant to the Blocker Purchase Agreements and prior to
the Effective Time, Parent will cause such Blocker Entities to be converted to
disregarded entities for U.S. federal income tax purposes or liquidate such
Blocker Entities, such that MEMC Holdings Corporation will own directly, for
U.S. federal income tax purposes, all Units held by such Blocker Entities at the
Effective Time.”


(L)                 SECTION 6.2(C) OF THE MERGER AGREEMENT IS AMENDED SUCH THAT
THE WORDS “INITIAL STOCK MERGER CONSIDERATION” SHALL BE REPLACED WITH THE WORDS
“PREFERRED UNITHOLDER INITIAL STOCK PAYMENT”.


(M)             SECTION 6.2(G) OF THE MERGER AGREEMENT IS AMENDED TO DELETE THE
WORDS “AND, WITHIN ONE (1) BUSINESS DAY OF THE CLOSING, SHALL MAKE THE PAYMENTS
CONTEMPLATED THEREBY TO BE MADE AT CLOSING TO THE PARTICIPATING EMPLOYEES”.


(N)               SECTION 6.2(J) OF THE MERGER AGREEMENT IS AMENDED TO REPLACE
THE WORDS “BY PARENT AS” WITH THE WORDS “BY MEMC HOLDINGS CORPORATION AS”.




--------------------------------------------------------------------------------




(O)               SECTION 6.2(L)(IV) OF THE MERGER AGREEMENT IS AMENDED TO
REPLACE THE WORDS “OF PARENT, AS” WITH THE WORDS “OF MEMC HOLDINGS CORPORATION,
AS”.


(P)               SECTION 6.2(M) OF THE MERGER AGREEMENT IS AMENDED TO REPLACE
THE WORDS “SECTION 6.10(C)” WITH THE WORDS “SECTION 6.10(E)”.


(Q)               SECTION 6.2(N) OF THE MERGER AGREEMENT IS DELETED IN ITS
ENTIRETY.


(R)                 SECTION 6.3(D) OF THE MERGER AGREEMENT IS AMENDED AND
RESTATED TO READ AS FOLLOWS:  “UNITHOLDER RELEASES.  THE COMPANY SHALL HAVE
RECEIVED AND DELIVERED TO PARENT RELEASES IN SUBSTANTIALLY THE FORM ATTACHED
HERETO AS EXHIBIT J-1 (THE “UNITHOLDER RELEASE”) FROM UNITHOLDERS HOLDING AT
LEAST A MAJORITY OF THE UNITS (OR, IN THE CASE OF THE BLOCKER ENTITIES, THE
UNITHOLDER RELEASES SHALL BE EXECUTED BY THE BLOCKER OWNERS AND THE UNITS THAT
WERE HELD BY SUCH BLOCKER ENTITIES PRIOR TO THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED BY THE BLOCKER PURCHASE AGREEMENTS (PROVIDED THAT SUCH TRANSACTIONS
ARE IN FACT CONSUMMATED) SHALL BE DEEMED TO BE INCLUDED IN SUCH MAJORITY);”


(S)                SECTION 6.3(N)(XIX) OF THE MERGER AGREEMENT IS AMENDED TO ADD
THE WORDS “AND/OR AMENDED, AS APPLICABLE,” IMMEDIATELY AFTER THE WORDS “HAVE
BEEN TERMINATED”.


(T)                 SECTION 6.3(O) OF THE MERGER AGREEMENT IS AMENDED TO REPLACE
THE WORDS “SECTION 6.10(C)” WITH THE WORDS “SECTION 6.10(E)”.


(U)               SECTION 6.3(P) OF THE MERGER AGREEMENT IS DELETED IN ITS
ENTIRETY.


(V)               THE FOURTH SENTENCE OF SECTION 6.7(A) OF THE MERGER AGREEMENT
IS AMENDED TO ADD THE WORDS “(THE “INDEPENDENT ACCOUNTANT”)” IMMEDIATELY PRIOR
TO THE WORDS “TO RESOLVE ANY ISSUES IN DISPUTE.”


(W)              SECTION 6.10 OF THE MERGER AGREEMENT IS AMENDED AND RESTATED IN
ITS ENTIRETY AS SET FORTH IN EXHIBIT 3 OF THIS AMENDMENT.


(X)               EXHIBIT D TO THE MERGER AGREEMENT IS REPLACED WITH EXHIBIT 4
ATTACHED TO THIS AMENDMENT.


(Y)               EXHIBIT M TO THE MERGER AGREEMENT IS DELETED IN ITS ENTIRETY.


(Z)                SECTION 7.2(B) OF THE MERGER AGREEMENT IS AMENDED TO ADD THE
WORDS “(PROVIDED THAT SUCH TRANSACTIONS ARE IN FACT CONSUMMATED)” IMMEDIATELY
PRIOR TO THE WORDS “SHALL BE DEEMED TO BE INCLUDED IN SUCH PERCENTAGE)”


(AA)            SECTION 7.7(C) OF THE MERGER AGREEMENT IS AMENDED AND RESTATED
TO READ AS FOLLOWS:  “A PARENT INDEMNIFIED PERSON SHALL BE ENTITLED TO
INDEMNIFICATION PURSUANT TO THIS ARTICLE 7 FOR ANY LOSSES IN RESPECT OF THE
MATTERS LISTED ON SCHEDULE 7.2(A)(III) ONLY TO THE EXTENT THAT SUCH LOSSES
EXCEED THE AMOUNT DESCRIBED ON SCHEDULE 7.7(C) (TAKING INTO ACCOUNT THE LAST
PARAGRAPH OF SCHEDULE 7.2(A)(III) FOR CALCULATING A LOSS).”


(BB)           SECTION 9.1 OF THE MERGER AGREEMENT IS AMENDED TO REPLACE THE
FACSIMILE NUMBER OF GOODWIN PROCTER LLP IN EACH INSTANCE TO “(202) 346-4444”.

--------------------------------------------------------------------------------



2.                  Counterparts.  This Agreement may be executed simultaneously
in multiple counterparts, each of which shall be deemed an original, but all of
which taken together shall constitute one and the same instrument.  Signatures
may be transmitted by facsimile, pdf, email or similar form of electronic
transmission. 

3.                  Governing Law.  This Agreement shall in all respects be
construed in accordance with and governed by the substantive laws of the State
of Delaware, without reference to its choice of law rules.

4.                  Effect of Amendment.  Except as expressly amended by this
Amendment, the Merger Agreement shall remain in full force and effect as the
same was in effect immediately prior to the effectiveness of this Amendment. 
All references in the Merger Agreement to “this Agreement” and words of similar
import shall be deemed to refer to the Merger Agreement as amended by this
Amendment. 

[SIGNATURE PAGE FOLLOWS]

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Amendment has been duly executed and delivered by the
Parties and is effective as of the date first herein above written.

 

MEMC ELECTRONIC MATERIALS, INC.

 

 

 

 

 

 

 

By:

/s/ Ahmad Chatila

 

Name:

Ahmad Chatila

 

Title:

President and Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

SIERRA ACQUISITION SUB, LLC

 

 

 

 

 

 

 

By:

/s/ Bradley D. Kohn

 

Name:

Bradley D. Kohn

 

Title:

Secretary

 

 

 

 

 

 

 

 

 

 

SUN EDISON LLC

 

 

 

 

 

 

 

By:

/s/ David Buzby

 

Name:

David Buzby

 

Title:

Manager

 

 

 

 

 

 

 

 

 

 

REPRESENTATIVES, as the initial Representatives

 

 

 

 

 

 

 

/s/ Carlos Domenech

 

Carlos Domenech

 

 

 

 

 

 

 

/s/ Peter J. Lee

 

Peter J. Lee

 

 

 

 

 

 

 

/s/ Thomas Melone

 

Thomas Melone

 

--------------------------------------------------------------------------------



EXHIBIT 1

 

Article 1 to the Merger Agreement

 

 

ARTICLE 1
THE MERGER

1.1              Merger and Effect of Merger.


(A)                THE CONSTITUENT ENTITIES OF THE MERGER ARE THE COMPANY AND
ACQUISITION SUBSIDIARY.


(B)               UPON THE TERMS AND SUBJECT TO THE CONDITIONS HEREOF, AND IN
ACCORDANCE WITH THE LIMITED LIABILITY COMPANY ACT OF THE STATE OF DELAWARE, AS
AMENDED (THE “LLC ACT”), AT THE EFFECTIVE TIME, ACQUISITION SUBSIDIARY SHALL BE
MERGED INTO THE COMPANY AND THE SEPARATE EXISTENCE OF ACQUISITION SUBSIDIARY
THEREUPON SHALL CEASE.  THE COMPANY SHALL BE THE SURVIVING COMPANY IN THE MERGER
(THE “SURVIVING COMPANY”), AND THE SEPARATE EXISTENCE OF THE COMPANY, WITH ALL
ITS RIGHTS, PRIVILEGES, POWERS AND FRANCHISES, SHALL CONTINUE UNAFFECTED AND
UNIMPAIRED BY THE MERGER.


(C)                AT AND AFTER THE EFFECTIVE TIME, THE SURVIVING COMPANY SHALL
POSSESS ALL THE RIGHTS, PRIVILEGES, POWERS AND FRANCHISES AND BE SUBJECT TO ALL
THE RESTRICTIONS, DISABILITIES AND DUTIES OF BOTH ACQUISITION SUBSIDIARY AND THE
COMPANY, AS PROVIDED MORE PARTICULARLY IN THE LLC ACT.


(D)               THE CERTIFICATE OF FORMATION OF THE COMPANY SHALL BE THE
CERTIFICATE OF FORMATION OF THE SURVIVING COMPANY, EFFECTIVE AS OF THE EFFECTIVE
TIME.  THE LIMITED LIABILITY COMPANY AGREEMENT OF THE SURVIVING COMPANY SHALL BE
IN SUBSTANTIALLY THE FORM SET FORTH IN EXHIBIT E, EFFECTIVE AS OF THE EFFECTIVE
TIME.


(E)                THE MANAGERS AND OFFICERS SET FORTH ON SCHEDULE 1.1(E) SHALL
BE THE MANAGERS AND OFFICERS OF THE SURVIVING COMPANY, EFFECTIVE AS OF THE
EFFECTIVE TIME, UNTIL THEIR SUCCESSORS SHALL HAVE BEEN DULY ELECTED AND
QUALIFIED OR UNTIL THEIR EARLIER DEATH, RESIGNATION OR REMOVAL.

1.2       Method of Effecting Merger; Closing.  The Merger shall be effected as
follows:


(A)                THE COMPANY SHALL EXECUTE AND DELIVER TO PARENT AT THE
CLOSING A CERTIFICATE OF MERGER IN SUBSTANTIALLY THE FORM SET FORTH IN EXHIBIT F
(THE “CERTIFICATE OF MERGER”), AND PARENT SHALL CAUSE THE CERTIFICATE OF MERGER
TO BE FILED AND RECORDED ON THE CLOSING DATE WITH THE SECRETARY OF STATE OF
DELAWARE IN ACCORDANCE WITH THE APPLICABLE PROVISIONS OF THE LLC ACT.  THE
MERGER SHALL THEREUPON BECOME EFFECTIVE AND BE CONSUMMATED IMMEDIATELY UPON THE
LATER OF SUCH FILING OR SUCH LATER TIME AS MAY BE MUTUALLY AGREED BY PARENT, THE
COMPANY AND ACQUISITION SUBSIDIARY AND SPECIFIED IN THE CERTIFICATE OF MERGER IN
ACCORDANCE WITH THE LLC ACT (THE “EFFECTIVE TIME”).


(B)               UNLESS THIS AGREEMENT IS TERMINATED IN ACCORDANCE WITH ARTICLE
8, THE CLOSING OF THE MERGER (THE “CLOSING”) SHALL TAKE PLACE AT THE OFFICES OF
BRYAN CAVE LLP, ST. LOUIS, MISSOURI, AS PROMPTLY AS PRACTICABLE, BUT IN NO EVENT
LATER THAN THE THIRD (3RD) BUSINESS DAY, AFTER ALL OF THE CONDITIONS SET FORTH
IN SECTIONS 6.1, 6.2 AND 6.3 (OTHER THAN CONDITIONS WHICH BY THEIR TERMS ARE
REQUIRED TO BE SATISFIED OR WAIVED AT THE CLOSING, BUT SUBJECT TO THEIR
SATISFACTION OR, IF PERMISSIBLE, WAIVER AT THE CLOSING) SHALL HAVE BEEN
SATISFIED OR, IF PERMISSIBLE, WAIVED BY THE PARTY ENTITLED TO THE BENEFIT OF THE
SAME AND SHALL TAKE PLACE AT SUCH TIME AND ON A DATE CONSISTENT WITH THIS
SECTION 1.2(B) TO BE SPECIFIED BY THE

--------------------------------------------------------------------------------




COMPANY AND PARENT (THE “CLOSING DATE”).  “BUSINESS DAY” SHALL MEAN ANY DAY
WHICH IS NOT A SATURDAY, SUNDAY OR A LEGAL HOLIDAY IN THE STATE OF DELAWARE,
UNITED STATES OF AMERICA.

1.3       Conversion of Acquisition Subsidiary Membership Interests.  At the
Effective Time, by virtue of the Merger and without any action on the part of
any holder thereof, the issued and outstanding membership interests of
Acquisition Subsidiary shall be converted into one validly issued, fully paid
and non-assessable Class A Unit in the Surviving Company and, upon surrender of
the certificate or certificates representing such membership interests of
Acquisition Subsidiary, the Surviving Company shall promptly issue to Parent or
its designated Affiliate a certificate representing the Unit in the Surviving
Company into which it has been converted.  After the Effective Time, such Unit
shall be the only issued and outstanding membership interests of the Surviving
Company (other than the Units acquired pursuant to the Blocker Purchase
Agreements, which shall be automatically converted as a result of the Merger
from Units in the Company into Units of the Surviving Company) and shall be
owned by Parent or its designated Affiliate.

1.4       Certain Defined Terms.  In addition to defined terms that are defined
elsewhere in this Agreement, the following terms which are used in the remaining
provisions of this Article 1 are defined as follows: 


(A)                “ACCREDITED INVESTOR” HAS THE MEANING ASCRIBED TO SUCH TERM
IN RULE 501 OF REGULATION D PROMULGATED UNDER THE SECURITIES ACT.


(B)               “AIQ FORM” IS DEFINED IN SECTION 1.8(A)(II).


(C)                “ALLOCABLE PERCENTAGE” MEANS, WITH RESPECT TO A PARTICULAR
COMMON UNITHOLDER OR PREFERRED UNITHOLDER, THE PERCENTAGE (AS DETERMINED IN
ACCORDANCE WITH THE OPERATING AGREEMENT RELATIVE TO EACH OTHER PREFERRED
UNITHOLDER OR COMMON UNITHOLDER, AS APPLICABLE) SET FORTH NEXT TO SUCH
UNITHOLDER’S NAME IN THE COLUMN LABELED “ALLOCABLE PERCENTAGE” ON THE PREFERRED
UNITHOLDER SCHEDULE OR THE COMMON UNITHOLDER SCHEDULE, AS APPLICABLE.  FOR
CLARITY, THE ALLOCABLE PERCENTAGES FOR THE PREFERRED UNITHOLDERS WILL AGGREGATE
TO 100% AND THE ALLOCABLE PERCENTAGES FOR THE COMMON UNITHOLDERS WILL AGGREGATE
TO 100%; PROVIDED, HOWEVER, PURSUANT TO THE CONSIDERATION EXCHANGE AGREEMENTS,
IF ANY, THE ALLOCATION PERCENTAGES FOR THE PREFERRED UNITHOLDERS SHALL REFLECT
THE EXCHANGE TRANSACTIONS CONTEMPLATED THEREIN IN ACCORDANCE WITH SECTION
1.7(A)(I); PROVIDED, FURTHER, THE ALLOCATION PERCENTAGES FOR THE COMMON
UNITHOLDERS SHALL REFLECT THE CASHOUT UARS IN ACCORDANCE WITH SECTION
1.7(A)(II).


(D)               “BLOCKER BUYERS” IS DEFINED IN SECTION 1.4(L).


(E)                “BLOCKER NET MERGER CONSIDERATION” IS DEFINED IN SECTION
1.5(C).


(F)                “BLOCKER UNITHOLDERS” IS DEFINED IN SECTION 1.4(GGG).


(G)                “CASHOUT UARS” MEANS ONLY THE UNIT APPRECIATION RIGHTS OF THE
COMPANY ISSUED UNDER THE UAR PLAN WITH A STRIKE PRICE OF $0.861 PER UNIT
APPRECIATION RIGHT.


(H)               “CASHOUT UAR HOLDER” MEANS A HOLDER OF CASHOUT UARS.


(I)                 “COMMON MERGER CONSIDERATION” IS DEFINED IN
SECTION 1.6(A)(II).


(J)                 “COMMON REPRESENTATIVE” IS DEFINED IN SECTION 1.13(A).


(K)               “COMMON UNIT” MEANS A UNIT OF THE COMPANY’S CLASS A UNITS OR
CLASS B UNITS.




--------------------------------------------------------------------------------




(L)                 “COMMON UNITHOLDER” MEANS A HOLDER OF ANY OF THE COMPANY’S
COMMON UNITS; PROVIDED, HOWEVER, THAT IN RESPECT OF ANY COMMON UNITS THAT ARE
HELD BY THE BLOCKER ENTITIES IMMEDIATELY PRIOR TO THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED BY THE BLOCKER PURCHASE AGREEMENTS, SUCH HOLDER SHALL
INCLUDE THE BLOCKER OWNERS AND THE BLOCKER ENTITIES (THE “COMMON BLOCKER
UNITHOLDERS”) AND SHALL NOT INCLUDE PARENT, BUYER (AS DEFINED IN THE BLOCKER
PURCHASE AGREEMENTS) OR ANY OTHER PERSON WHO HOLDS BLOCKER INTERESTS FOLLOWING
THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THE BLOCKER PURCHASE
AGREEMENTS (COLLECTIVELY, THE “BLOCKER BUYERS”).  EACH SUCH COMMON UNITHOLDER
IS, OR WILL BE AT THE CLOSING, LISTED ON THE COMMON UNITHOLDER SCHEDULE.


(M)             “COMMON UNITHOLDER CASH ELECTION” IS DEFINED IN
SECTION 1.8(A)(I).


(N)               “COMMON UNITHOLDER SCHEDULE” MEANS THE COMMON UNITHOLDER
SCHEDULE ATTACHED TO THIS AGREEMENT AS SCHEDULE 1.4(N).  THE COMMON UNITHOLDER
SCHEDULE SHALL REFLECT THE ALLOCABLE PERCENTAGE OF EACH COMMON UNITHOLDER AND
EACH CASHOUT UAR HOLDER.


(O)               “COMMON UNITHOLDER STOCK ELECTION” IS DEFINED IN
SECTION 1.8(A)(I).


(P)               “COMMON UNITHOLDERS’ DISTRIBUTED MERGER CONSIDERATION” MEANS:

(I)                 TO THE EXTENT THAT THE AGGREGATE PREFERRED UNITHOLDERS’
MERGER PAYMENT EQUALS THE PREFERRED UNITS PREFERENCE AMOUNT, THEN AN AMOUNT
EQUAL TO THE DISTRIBUTED MERGER CONSIDERATION MINUS THE PREFERRED UNITHOLDERS’
PREFERENCE AMOUNT; AND

(II)               AT ALL TIMES THAT THE PREFERRED UNITHOLDERS’ MERGER PAYMENT
IS LESS THAN THE PREFERRED UNITS PREFERENCE AMOUNT, THEN $0.


(Q)               “CONSIDERATION EXCHANGE AGREEMENT” MEANS AN AGREEMENT AMONG
TWO OR MORE PREFERRED UNITHOLDERS PURSUANT TO WHICH ALL OR A PORTION OF A
PREFERRED UNITHOLDER’S MERGER CONSIDERATION PAYABLE IN CASH IS EXCHANGED FOR ALL
OR A PORTION OF A PREFERRED UNITHOLDER’S MERGER CONSIDERATION PAYABLE IN SHARES
OF PARENT COMMON STOCK.


(R)                 “DISTRIBUTED MERGER CONSIDERATION” SHALL MEAN AN AMOUNT
EQUAL TO THE NET MERGER CONSIDERATION MINUS THE SUM OF THE PORTION, IF ANY, OF
(I) THE INDEMNIFICATION ESCROW AMOUNT PAID TO PARENT (WHETHER IN CASH OR BY
DISTRIBUTION OF PARENT COMMON STOCK VALUED FOR THESE PURPOSES AT THE PARENT
COMMON STOCK VALUE), AND NOT RETURNED TO THE UNITHOLDERS OR CASHOUT UAR HOLDERS,
AS APPLICABLE, PURSUANT TO THE TERMS OF THIS AGREEMENT AND THE INDEMNIFICATION
ESCROW AGREEMENT PLUS (II) THE EXPENSE ESCROW AMOUNT PAID TO THE REPRESENTATIVES
FOR THE REIMBURSEMENT OR PAYMENT OF EXPENSES IN ACCORDANCE WITH THIS AGREEMENT
AND THE EXPENSE ESCROW AGREEMENT, AND NOT RETURNED TO THE UNITHOLDERS, CASHOUT
UAR HOLDERS OR PARENT, AS APPLICABLE.


(S)                “EARNOUT CALCULATION SCHEDULE” IS DEFINED IN SECTION 1.12(A).


(T)                 “EARNOUT CONSIDERATION” IS DEFINED IN SECTION 1.12(A).


(U)               “EARNOUT CONSIDERATION CASH ELECTION PERCENTAGE” MEANS, WITH
RESPECT TO EACH COMMON UNITHOLDER, THE PERCENTAGE SET FORTH NEXT TO SUCH
UNITHOLDER’S NAME IN THE COLUMN LABELED “EARNOUT CONSIDERATION CASH ELECTION
PERCENTAGE” ON THE COMMON UNITHOLDER SCHEDULE.


(V)               “EARNOUT CONSIDERATION STOCK ELECTION PERCENTAGE” MEANS, WITH
RESPECT TO EACH COMMON UNITHOLDER, THE PERCENTAGE SET FORTH NEXT TO SUCH
UNITHOLDER’S NAME IN THE COLUMN LABELED “EARNOUT CONSIDERATION STOCK ELECTION
PERCENTAGE” ON THE COMMON UNITHOLDER SCHEDULE.




--------------------------------------------------------------------------------




(W)              “EARNOUT PERIOD” IS DEFINED IN SECTION 1.12(B).


(X)               “EARNOUT STATEMENT” IS DEFINED IN SECTION 1.12(B).


(Y)               “ELECTION DEADLINE” IS DEFINED IN SECTION 1.8(A)(V).


(Z)                “ELECTION MATERIALS” IS DEFINED IN SECTION 1.8(A)(II).


(AA)            “ESTIMATED UNITHOLDER TRANSACTION EXPENSES” IS DEFINED IN
SECTION 1.11(A).


(BB)           “EXCESS AMOUNT” IS DEFINED IN SECTION 1.12(C).


(CC)            “EXCHANGE AGENT” IS DEFINED IN SECTION 1.9(A).


(DD)           “EXCHANGE AGENT AGREEMENT” IS DEFINED IN SECTION 1.9(A).


(EE)            “EXCHANGE FUND” IS DEFINED IN SECTION 1.9(A).


(FF)             “EXPENSE ESCROW AGENT” IS DEFINED IN SECTION 1.13(F).


(GG)            “EXPENSE ESCROW AGREEMENT” IS DEFINED IN SECTION 1.13(F).


(HH)           “EXPENSE ESCROW AMOUNT” IS DEFINED IN SECTION 1.13(F).


(II)               “EXPENSE ESCROW FUND” IS DEFINED IN SECTION 1.13(F).


(JJ)               “FINAL DETERMINATION DATE” MEANS THE DATE ON WHICH THE
EARNOUT STATEMENT IS FINALLY DETERMINED IN ACCORDANCE WITH SECTION 1.12 AND
SCHEDULE 5.10.


(KK)           “FORM OF ELECTION” IS DEFINED IN SECTION 1.8(A)(II).


(LL)               “INDEMNIFICATION ESCROW ACCOUNT” IS DEFINED IN
SECTION 1.10(A).


(MM)       “INDEMNIFICATION ESCROW AGENT” IS DEFINED IN SECTION 1.10(A).


(NN)           “INDEMNIFICATION ESCROW AGREEMENT” IS DEFINED IN SECTION 1.10(A).


(OO)           “INDEMNIFICATION ESCROW AMOUNT” MEANS $30,000,000.


(PP)           “INDEMNIFICATION ESCROW CASH AMOUNT” IS DEFINED IN
SECTION 1.5(A)(III).


(QQ)           “INDEMNIFICATION ESCROW PERIOD” IS DEFINED IN SECTION 1.10(C).


(RR)              “INDEMNIFICATION ESCROW SHARES” IS DEFINED IN
SECTION 1.5(A)(IV).


(SS)             “INDEMNITY CLAIM” IS DEFINED IN SECTION 1.13(B).


(TT)               “INDEPENDENT REPRESENTATIVE” IS DEFINED IN SECTION 1.13(A).


(UU)           “INITIAL MERGER CONSIDERATION” IS DEFINED IN SECTION 1.5(A)(V).


(VV)           “MERGER CONSIDERATION” IS DEFINED IN SECTION 1.5(A).




--------------------------------------------------------------------------------




(WW)        “NET MERGER CONSIDERATION” MEANS THE MERGER CONSIDERATION MINUS THE
PRO RATED EXCESS UNITHOLDER TRANSACTION EXPENSES.


(XX)           “OPERATING AGREEMENT” IS DEFINED IN SECTION 2.3(F).


(YY)           “PARENT COMMON STOCK” IS DEFINED IN SECTION 1.5(A)(II).


(ZZ)            “PARENT COMMON STOCK VALUE” MEANS $15.81, AS PROPORTIONATELY
ADJUSTED FOR STOCK SPLITS, SUBDIVISIONS, REVERSE STOCK SPLITS, COMBINATIONS,
RECAPITALIZATIONS, DIVIDENDS, DISTRIBUTIONS AND THE LIKE FOLLOWING THE DATE
HEREOF.


(AAA)         “PARENT EXPENSE CONTRIBUTION” IS DEFINED IN SECTION 1.13(F).


(BBB)       “PAYMENT PROCESSING FORM” IS DEFINED IN SECTION 1.9(B).


(CCC)         “PREFERRED BLOCKER UNITHOLDER” IS DEFINED IN SECTION 1.4(GGG).


(DDD)       “PREFERRED MERGER CONSIDERATION” IS DEFINED IN SECTION 1.6(A)(I).


(EEE)         “PREFERRED REPRESENTATIVE” IS DEFINED IN SECTION 1.13(A).


(FFF)          “PREFERRED UNIT” MEANS A UNIT OF THE COMPANY’S CLASS C UNITS OR
CLASS D UNITS.


(GGG)         “PREFERRED UNITHOLDER”  MEANS A HOLDER OF ANY OF THE PREFERRED
UNITS; PROVIDED, HOWEVER, THAT IN RESPECT OF ANY PREFERRED UNITS THAT ARE HELD
BY THE BLOCKER ENTITIES IMMEDIATELY PRIOR TO THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED BY THE BLOCKER PURCHASE AGREEMENTS, SUCH HOLDER SHALL
INCLUDE THE BLOCKER OWNERS AND THE BLOCKER ENTITIES (THE “PREFERRED BLOCKER
UNITHOLDERS” AND, TOGETHER WITH THE COMMON BLOCKER UNITHOLDERS, THE “BLOCKER
UNITHOLDERS”) AND SHALL NOT INCLUDE THE BLOCKER BUYERS.  EACH SUCH PREFERRED
UNITHOLDER IS, OR WILL BE AT THE CLOSING, LISTED ON THE PREFERRED UNITHOLDER
SCHEDULE.


(HHH)       “PREFERRED UNITHOLDER INITIAL CASH PAYMENT” IS DEFINED IN
SECTION 1.5(A)(I).


(III)             “PREFERRED UNITHOLDER INITIAL MERGER PAYMENT” IS DEFINED IN
SECTION 1.5(A)(II).


(JJJ)             “PREFERRED UNITHOLDER INITIAL STOCK PAYMENT” IS DEFINED IN
SECTION 1.5(A)(II).


(KKK)       “PREFERRED UNITHOLDER SCHEDULE” MEANS THE PREFERRED UNITHOLDER
SCHEDULE ATTACHED TO THIS AGREEMENT AS SCHEDULE 1.4(KKK), AS UPDATED PURSUANT TO
SECTION 1.4(NNN).


(LLL)             “PREFERRED UNITHOLDERS’ DISTRIBUTED MERGER CONSIDERATION”
MEANS THE LESSER OF THE PREFERRED UNITS PREFERENCE AMOUNT OR THE AGGREGATE
DISTRIBUTED MERGER CONSIDERATION.  FOR CLARITY, ONCE THE PREFERRED UNITHOLDERS
RECEIVE DISTRIBUTED MERGER CONSIDERATION IN AN AMOUNT EQUAL TO THE PREFERRED
UNITS PREFERENCE AMOUNT, THE PREFERRED UNITHOLDERS CEASE THEIR PARTICIPATION IN
THE DISTRIBUTED MERGER CONSIDERATION AND THE COMMON UNITHOLDERS WILL SHARE PRO
RATA AMONG THEMSELVES IN THE COMMON UNITHOLDERS’ DISTRIBUTED MERGER
CONSIDERATION UNTIL THE LAST DOLLAR HAS BEEN PAID.


(MMM) “PREFERRED UNITHOLDERS’ MERGER PAYMENT” MEANS THE AGGREGATE AMOUNT OF NET
MERGER CONSIDERATION (AND, AS APPLICABLE, THE BLOCKER NET MERGER CONSIDERATION)
THAT HAS BEEN ACTUALLY DISTRIBUTED TO THE PREFERRED UNITHOLDERS AS OF THE DATE
OF CALCULATION.  FOR PURPOSES OF THIS DEFINITION, ANY PORTION OF THE NET MERGER
CONSIDERATION HELD IN THE INDEMNIFICATION ESCROW ACCOUNT OR THE EXPENSE

--------------------------------------------------------------------------------




ESCROW FUND OR PAYABLE (BUT NOT YET PAID) AS EARNOUT CONSIDERATION HAS NOT BEEN
“DISTRIBUTED” TO PREFERRED UNITHOLDERS UNTIL SUCH TIME AS SUCH ESCROWED AMOUNT
IS ACTUALLY PAID TO THE PREFERRED UNITHOLDERS FROM THE INDEMNIFICATION ESCROW
ACCOUNT OR EXPENSE ESCROW FUND OR, WITH RESPECT TO THE EARNOUT CONSIDERATION,
PAID TO THE PREFERRED UNITHOLDER FOLLOWING THE CONCLUSION OF THE EARNOUT PERIOD
OR PURSUANT TO SECTION 5.10 AS THE CASE MAY BE.


(NNN)       “PREFERRED UNITS PREFERENCE AMOUNT” MEANS THE AGGREGATE ACCRUED, BUT
UNPAID,  LIQUIDATION PREFERENCE OF THE PREFERRED UNITHOLDERS APPLICABLE IN THE
CONTEXT OF A SALE OF THE COMPANY, BASED ON EACH PREFERRED UNITHOLDER’S CAPITAL
INVESTMENT IN THE COMPANY, PLUS AN ANNUALIZED RATE OF RETURN OF 8% PER ANNUM
CALCULATED IN ACCORDANCE WITH THE OPERATING AGREEMENT.  THE PREFERRED UNITHOLDER
SCHEDULE SHALL BE UPDATED AT CLOSING TO REFLECT THE ACTUAL PREFERRED UNITS
PREFERENCE AMOUNT AS OF SUCH DATE WHICH UPDATED AMOUNT SHALL BE CONTROLLING FOR
ALL PURPOSES HEREUNDER.


(OOO)       “PRELIMINARY EARNOUT CONSIDERATION” IS DEFINED IN SECTION 1.12(B).


(PPP)       “PRO RATED EXCESS UNITHOLDER TRANSACTION EXPENSES” IS DEFINED IN
SECTION 1.11(B).


(QQQ)       “QUALIFIED MWS” MEANS THE AGGREGATE QUALIFIED ADJUSTED MW OF
FINANCIALLY CLOSED PROJECTS AS CALCULATED IN ACCORDANCE WITH THE EARNOUT
CALCULATION SCHEDULE AND DETERMINED IN ACCORDANCE WITH SECTIONS 1.12 AND 5.10.


(RRR)            “REPRESENTATIVES” IS DEFINED IN SECTION 1.13(A).


(SSS)          “UNITHOLDER” MEANS A PREFERRED UNITHOLDER OR A COMMON UNITHOLDER
AS THE CASE MAY BE.


(TTT)             “UNITHOLDER EXPENSE CONTRIBUTION” IS DEFINED IN
SECTION 1.5(A)(V).


(UUU)       “UNITHOLDER REPRESENTATIVE AGREEMENTS” IS DEFINED IN
SECTION 1.13(B).


(VVV)       “UNITHOLDER TRANSACTION EXPENSES” IS DEFINED IN SECTION 1.11(A).

1.5       Merger Consideration. 


(A)                FOR PURPOSES OF THIS AGREEMENT, THE “MERGER CONSIDERATION”
SHALL MEAN:

(I)                 AN AMOUNT EQUAL TO (X) $119,000,000 LESS (Y) THE UNITHOLDER
EXPENSE CONTRIBUTION, IN CASH LESS (Z) 50% OF THE AMOUNT OF ANY TRANSFER TAXES
TO BE PAID BY PARENT PURSUANT TO SECTION 5.8 (THE “PREFERRED UNITHOLDER INITIAL
CASH PAYMENT”); PLUS

(II)               3,225,806 SHARES OF COMMON STOCK, PAR VALUE $0.01 PER SHARE,
OF PARENT (“PARENT COMMON STOCK”) (THE “PREFERRED UNITHOLDER INITIAL STOCK
PAYMENT” AND TOGETHER WITH THE PREFERRED UNITHOLDER INITIAL CASH PAYMENT, THE
“PREFERRED UNITHOLDER INITIAL MERGER PAYMENT”); PLUS

(III)             $21,000,000, IN CASH (THE “INDEMNIFICATION ESCROW CASH
AMOUNT”); PLUS

(IV)             569,260 SHARES OF PARENT COMMON STOCK (THE “INDEMNIFICATION
ESCROW SHARES”); PLUS



--------------------------------------------------------------------------------



(V)               $460,830 IN CASH (THE “UNITHOLDER EXPENSE CONTRIBUTION” AND,
TOGETHER WITH THE PREFERRED UNITHOLDER INITIAL CASH PAYMENT, PREFERRED
UNITHOLDER INITIAL STOCK PAYMENT, INDEMNIFICATION ESCROW CASH AMOUNT AND THE
INDEMNIFICATION ESCROW SHARES, THE “INITIAL MERGER CONSIDERATION”); PLUS

(VI)             THE AMOUNT, IF ANY, OF THE EARNOUT CONSIDERATION PAYABLE IN A
COMBINATION OF SHARES OF PARENT COMMON STOCK AND CASH IN ACCORDANCE WITH THE
PROVISIONS OF SECTION 1.12.


(B)               THE PRO RATED EXCESS UNITHOLDER TRANSACTION EXPENSES SHALL BE
PAID IN ACCORDANCE WITH THE PROVISIONS OF SECTION 1.11(B) AND SHALL REDUCE THE
MERGER CONSIDERATION PAYABLE TO THE UNITHOLDERS.


(C)                THE NET MERGER CONSIDERATION SHALL BE PAID BY PARENT AS
FOLLOWS:

(I)                 THE PREFERRED UNITHOLDER INITIAL MERGER PAYMENT SHALL BE
PAID TO THE PREFERRED UNITHOLDERS IN ACCORDANCE WITH THE PROVISIONS OF SECTIONS
1.7 AND 1.9;

(II)               THE INDEMNIFICATION ESCROW AMOUNT SHALL BE DEPOSITED WITH THE
INDEMNIFICATION ESCROW AGENT IN ACCORDANCE WITH THE PROVISIONS OF SECTION 1.10;

(III)             THE UNITHOLDER EXPENSE CONTRIBUTION SHALL BE DEPOSITED WITH
THE EXPENSE ESCROW AGENT IN ACCORDANCE WITH THE PROVISIONS OF SECTION 1.13(F);
AND

(IV)             FOLLOWING THE CONCLUSION OF THE EARNOUT PERIOD OR EARLIER
PAYMENT PURSUANT TO SECTION 5.10 AS THE CASE MAY BE, THE EARNOUT CONSIDERATION,
IF ANY, SHALL BE PAYABLE TO THE UNITHOLDERS AND CASHOUT UAR HOLDERS IN
ACCORDANCE WITH THE PROVISIONS OF SECTIONS 1.7 AND 1.12;

provided, however, that, notwithstanding the foregoing, any portion of the Net
Merger Consideration that would otherwise be payable to the Blocker Unitholders
pursuant to this Section 1.5(c) if not for the transactions contemplated by the
Blocker Purchase Agreements (the “Blocker Net Merger Consideration”) shall not
be payable to such Blocker Unitholders or any Blocker Buyer hereunder and shall
be payable (out of the Net Merger Consideration otherwise payable pursuant to
the terms of this Agreement and not in addition thereto) to the Blocker Owners
on account of the sale of their Blocker Interests pursuant to the Blocker
Purchase Agreements.  Notwithstanding anything to the contrary in this Agreement
or any of the Blocker Purchase Agreements, in no event shall Parent and/or any
of its Affiliates be required to pay any consideration to the Unitholders
(including the Blocker Unitholders) in an amount in the aggregate in excess of
the Net Merger Consideration or at a time that is different than is contemplated
by this Section 1.5(c) (except pursuant to Section 6.6 of the Blocker Purchase
Agreements).

1.6       Effect on Units and Cashout UARs.


(A)                EFFECT ON UNITS AND CASHOUT UARS.  SUBJECT TO SECTION 1.7(F)
AND ANY APPLICABLE BACKUP OR OTHER WITHHOLDING REQUIREMENTS, AT THE EFFECTIVE
TIME, BY VIRTUE OF THE MERGER AND WITHOUT ANY ACTION ON THE PART OF ANY HOLDER
THEREOF:

(I)                 EACH PREFERRED UNITHOLDER’S PREFERRED UNITS (EXCLUDING THE
PREFERRED UNITS HELD BY THE PREFERRED BLOCKER UNITHOLDERS) SHALL BE CONVERTED
INTO AND BECOME THE RIGHT TO RECEIVE AN AMOUNT, IN THE AGGREGATE, EQUAL TO SUCH
PREFERRED UNITHOLDER’S ALLOCABLE PERCENTAGE OF THE PREFERRED UNITHOLDERS’
DISTRIBUTED MERGER CONSIDERATION.  THE AMOUNT TO WHICH ANY

--------------------------------------------------------------------------------



PARTICULAR PREFERRED UNITHOLDER (OTHER THAN ANY OF THE PREFERRED BLOCKER
UNITHOLDERS) IS ENTITLED PURSUANT TO THIS SECTION 1.6(A)(I) IS REFERRED TO AS
SUCH PREFERRED UNITHOLDER’S “PREFERRED MERGER CONSIDERATION.”  FOR AVOIDANCE OF
DOUBT, (A) EACH PREFERRED BLOCKER UNITHOLDER’S PREFERRED UNITS SHALL BE SUBJECT
TO THE TRANSACTIONS CONTEMPLATED BY THE APPLICABLE BLOCKER PURCHASE AGREEMENT,
(B) THE PREFERRED BLOCKER UNITHOLDERS AND THE BLOCKER BUYERS SHALL NOT BE
ENTITLED TO ANY PORTION OF THE PREFERRED MERGER CONSIDERATION HEREUNDER AND (C)
EACH APPLICABLE BLOCKER OWNER SHALL RECEIVE ITS RESPECTIVE PORTION OF THE
BLOCKER NET MERGER CONSIDERATION ON ACCOUNT OF THE SALE OF THEIR BLOCKER
INTERESTS AS SET FORTH IN THE APPLICABLE BLOCKER PURCHASE AGREEMENT.

(II)               EACH COMMON UNITHOLDER’S COMMON UNITS (EXCLUDING THE COMMON
UNITS HELD BY THE COMMON BLOCKER UNITHOLDERS) SHALL BE CONVERTED INTO AND BECOME
THE RIGHT TO RECEIVE AN AMOUNT, IN THE AGGREGATE, EQUAL TO SUCH COMMON
UNITHOLDER’S ALLOCABLE PERCENTAGE OF THE COMMON UNITHOLDERS’ DISTRIBUTED MERGER
CONSIDERATION.  THE AMOUNT TO WHICH ANY SUCH COMMON UNITHOLDER (OTHER THAN ANY
OF THE COMMON BLOCKER UNITHOLDERS) IS ENTITLED PURSUANT TO THIS SECTION
1.6(A)(II) IS REFERRED TO AS SUCH COMMON UNITHOLDER’S “COMMON MERGER
CONSIDERATION.”  FOR AVOIDANCE OF DOUBT, (A) EACH COMMON BLOCKER UNITHOLDER’S
COMMON UNITS SHALL BE SUBJECT TO THE TRANSACTIONS CONTEMPLATED BY THE APPLICABLE
BLOCKER PURCHASE AGREEMENT, (B) THE COMMON BLOCKER UNITHOLDERS AND THE BLOCKER
BUYERS SHALL NOT BE ENTITLED TO ANY PORTION OF THE COMMON MERGER CONSIDERATION
HEREUNDER AND (C) EACH APPLICABLE BLOCKER OWNER SHALL RECEIVE ITS RESPECTIVE
PORTION OF THE BLOCKER NET MERGER CONSIDERATION ON ACCOUNT OF THE SALE OF THEIR
BLOCKER INTERESTS AS SET FORTH IN THE APPLICABLE BLOCKER PURCHASE AGREEMENT.

(III)             EACH CASHOUT UAR HOLDER’S CASHOUT UARS SHALL BE CONVERTED INTO
AND BECOME THE RIGHT TO RECEIVE AN AMOUNT, IN THE AGGREGATE, EQUAL TO SUCH
CASHOUT UAR HOLDER’S ALLOCABLE PERCENTAGE OF THE CASHOUT UAR HOLDERS’
DISTRIBUTED MERGER CONSIDERATION.  THE AMOUNT TO WHICH ANY SUCH CASHOUT UAR
HOLDER IS ENTITLED PURSUANT TO THIS SECTION 1.6(A)(III) IS REFERRED TO AS SUCH
CASHOUT UAR HOLDER’S “CASHOUT UAR MERGER CONSIDERATION.”


(B)               UNPAID DISTRIBUTIONS.  OTHER THAN THE AMOUNTS PAYABLE AS PART
OF THE MERGER CONSIDERATION, ANY AND ALL UNDECLARED OR UNPAID DIVIDENDS OR
DISTRIBUTIONS ON THE UNITS OR UNIT APPRECIATION RIGHTS OF THE COMPANY
IMMEDIATELY PRIOR TO THE EFFECTIVE TIME SHALL BE CANCELED AT THE EFFECTIVE
TIME.  ALL THE UNITS HELD IN THE TREASURY OF THE COMPANY IMMEDIATELY PRIOR TO
THE EFFECTIVE TIME SHALL BE CANCELED AND NO CONSIDERATION OF ANY KIND SHALL BE
DELIVERED IN EXCHANGE THEREFOR UNDER THIS AGREEMENT.


(C)                RIGHTS UPON MERGER.  UPON CONSUMMATION OF THE MERGER, ALL OF
THE UNITS (EXCLUDING THE UNITS HELD BY THE BLOCKER UNITHOLDERS, WHICH SHALL BE
AUTOMATICALLY CONVERTED AS A RESULT OF THE MERGER FROM UNITS IN THE COMPANY INTO
UNITS OF THE SURVIVING COMPANY) AND CASHOUT UARS SHALL CEASE TO REPRESENT ANY
RIGHTS WITH RESPECT THERETO, AND, SUBJECT TO APPLICABLE LAW AND THIS AGREEMENT,
SHALL ONLY REPRESENT THE RIGHT TO RECEIVE THE PORTION OF THE MERGER
CONSIDERATION PAYABLE HEREUNDER WITH RESPECT TO SUCH UNITS OR CASHOUT UARS, AS
APPLICABLE. 

1.7       Form of Payment Consideration. 


(A)                PAYMENT OF THE AMOUNTS SET FORTH IN SECTION 1.5(A) SHALL BE
EFFECTUATED AS FOLLOWS:



--------------------------------------------------------------------------------



(I)                 EACH PREFERRED UNITHOLDER (OTHER THAN ANY PREFERRED BLOCKER
UNITHOLDER OR BLOCKER BUYER) SHALL RECEIVE:

(1)               AN AMOUNT IN CASH EQUAL TO SUCH PREFERRED UNITHOLDER’S
ALLOCABLE PERCENTAGE OF THE PREFERRED UNITHOLDER INITIAL CASH PAYMENT;

(2)               A NUMBER OF SHARES OF PARENT COMMON STOCK EQUAL TO SUCH
PREFERRED UNITHOLDER’S ALLOCABLE PERCENTAGE OF THE PREFERRED UNITHOLDER INITIAL
STOCK PAYMENT;

(3)               AN AMOUNT IN CASH EQUAL TO THE PRODUCT OF SUCH PREFERRED
UNITHOLDER’S ALLOCABLE PERCENTAGE OF EARNOUT CONSIDERATION PAYABLE TO PREFERRED
UNITHOLDERS IN CASH PURSUANT TO SECTION 1.12(C);

(4)               A NUMBER OF SHARES OF PARENT COMMON STOCK EQUAL TO THE
QUOTIENT OF (A) SUCH PREFERRED UNITHOLDER’S ALLOCABLE PERCENTAGE OF EARNOUT
CONSIDERATION PAYABLE TO PREFERRED UNITHOLDERS IN SHARES OF PARENT COMMON STOCK
PURSUANT TO SECTION 1.12(C), DIVIDED BY (B) THE PARENT COMMON STOCK VALUE;

(5)               IF A PORTION OF THE INDEMNIFICATION ESCROW CASH AMOUNT AND THE
INDEMNIFICATION ESCROW SHARES IS DISTRIBUTED TO THE PREFERRED UNITHOLDERS
PURSUANT TO THE TERMS OF THE INDEMNIFICATION ESCROW AGREEMENT, EACH PREFERRED
UNITHOLDER SHALL RECEIVE AN AMOUNT EQUAL TO SUCH PREFERRED UNITHOLDER’S
ALLOCABLE PERCENTAGE OF THE AMOUNT DISTRIBUTED TO THE PREFERRED UNITHOLDERS
PURSUANT TO SUCH INDEMNIFICATION ESCROW AGREEMENT, EITHER IN CASH OR SHARES OF
PARENT COMMON STOCK (VALUED AT THE PARENT COMMON STOCK VALUE), AS APPLICABLE, AS
SET FORTH THEREIN; AND

(6)               IF A PORTION OF THE EXPENSE ESCROW AMOUNT IS DISTRIBUTED TO
THE PREFERRED UNITHOLDERS PURSUANT TO THE TERMS OF THE EXPENSE ESCROW AGREEMENT,
EACH PREFERRED UNITHOLDER SHALL RECEIVE AN AMOUNT EQUAL TO SUCH PREFERRED
UNITHOLDER’S ALLOCABLE PERCENTAGE OF THE AMOUNT DISTRIBUTED TO THE PREFERRED
UNITHOLDERS PURSUANT TO SUCH EXPENSE ESCROW AGREEMENT IN CASH.

Notwithstanding the foregoing, prior to the Closing, any Preferred Unitholder
may exchange with any other Preferred Unitholder, all or a portion of the cash
that such Preferred Unitholder is entitled to under this Section 1.7(a)(i) or
Section 1.1 of the Blocker Purchase Agreements for an equal value of shares of
Parent Common Stock that such other Preferred Unitholder is entitled to under
this Section 1.7(a)(i) or Section 1.1 of the Blocker Purchase Agreements, and
vice versa, pursuant to Consideration Exchange Agreements, and any changes to
the Allocable Percentages set forth in the updated Preferred Unitholder Schedule
to be delivered on the Closing Date shall reflect each Preferred Unitholder’s
Allocable Percentage in cash and shares of Parent Common Stock (including as a
result of such Consideration Exchange Agreements, if any), and the Exchange
Agent shall distribute the Merger Consideration accordingly.



--------------------------------------------------------------------------------





(II)               EACH COMMON UNITHOLDER (OTHER THAN ANY COMMON BLOCKER
UNITHOLDER OR BLOCKER BUYER) SHALL RECEIVE:

(1)               IF SUCH COMMON UNITHOLDER HAS MADE OR IS DEEMED TO HAVE MADE A
COMMON UNITHOLDER CASH ELECTION PURSUANT TO SECTION 1.8(A), AN AMOUNT IN CASH
EQUAL TO SUCH COMMON UNITHOLDER’S ALLOCABLE PERCENTAGE OF COMMON MERGER
CONSIDERATION; OR

(2)               IF SUCH COMMON UNITHOLDER HAS MADE A VALID COMMON UNITHOLDER
STOCK ELECTION, A NUMBER OF SHARES OF PARENT COMMON STOCK EQUAL TO THE QUOTIENT
OF SUCH COMMON UNITHOLDER’S ALLOCABLE PERCENTAGE OF COMMON MERGER CONSIDERATION
DIVIDED BY (B) THE PARENT COMMON STOCK VALUE;

(3)               IF A PORTION OF THE INDEMNIFICATION ESCROW CASH AMOUNT AND THE
INDEMNIFICATION ESCROW SHARES IS DISTRIBUTED TO THE COMMON UNITHOLDERS PURSUANT
TO THE TERMS OF THE INDEMNIFICATION ESCROW AGREEMENT, EACH COMMON UNITHOLDER
SHALL RECEIVE AN AMOUNT EQUAL TO SUCH COMMON UNITHOLDER’S ALLOCABLE PERCENTAGE
OF THE AMOUNT DISTRIBUTED TO THE COMMON UNITHOLDERS PURSUANT TO SUCH
INDEMNIFICATION ESCROW AGREEMENT, EITHER IN CASH OR SHARES OF PARENT COMMON
STOCK (VALUED AT THE PARENT COMMON STOCK VALUE), AS APPLICABLE, AS SET FORTH
THEREIN; AND

(4)               IF A PORTION OF THE EXPENSE ESCROW AMOUNT IS DISTRIBUTED TO
THE COMMON UNITHOLDERS PURSUANT TO THE TERMS OF THE EXPENSE ESCROW AGREEMENT,
EACH COMMON UNITHOLDER SHALL RECEIVE AN AMOUNT EQUAL TO ITS ALLOCABLE PERCENTAGE
OF THE AMOUNT DISTRIBUTED TO THE COMMON UNITHOLDERS PURSUANT TO SUCH EXPENSE
ESCROW AGREEMENT IN CASH;

PROVIDED, HOWEVER, THAT IF AND AT SUCH TIME AS THE COMMON UNITHOLDERS SHALL
RECEIVE PURSUANT TO THIS SECTION 1.7(A)(II) AN AMOUNT IN CASH AND VALUE OF
SHARES OF PARENT COMMON STOCK CALCULATED AT THE PARENT COMMON STOCK VALUE EQUAL
TO $21,525 PER COMMON UNIT (“CASHOUT UAR THRESHOLD AMOUNT”), THE CASHOUT UAR
HOLDERS SHALL RECEIVE IN CASH, IN RESPECT OF EACH CASHOUT UAR (FOR THE AVOIDANCE
OF DOUBT, FROM AND OUT OF THE NET MERGER CONSIDERATION), ANY AMOUNT PAYABLE TO
THE COMMON UNITHOLDERS IN RESPECT OF EACH COMMON UNIT IN EXCESS OF THE CASHOUT
UAR THRESHOLD AMOUNT AS IF EACH CASHOUT UAR WAS A COMMON UNIT FOR PURPOSES OF
THIS SECTION 1.7(A)(II) (THEREFORE REDUCING THE AMOUNT PAYABLE (IN STOCK AND/OR
CASH, AS APPLICABLE) TO THE COMMON UNITHOLDERS).


(B)               PAYMENT PRIORITY.  ALL PAYMENTS OF NET MERGER CONSIDERATION
(WHETHER PAYMENTS OF INITIAL MERGER CONSIDERATION, DISTRIBUTIONS TO THE
UNITHOLDERS OF ANY PORTION OF THE INDEMNIFICATION ESCROW AMOUNT, DISTRIBUTIONS
TO THE UNITHOLDERS OF ANY PORTION OF EXPENSE ESCROW AMOUNT OR PAYMENT

--------------------------------------------------------------------------------




OF THE EARNOUT CONSIDERATION, OR PAYMENTS OF THE BLOCKER NET MERGER
CONSIDERATION ON ACCOUNT OF THE SALE OF THEIR BLOCKER INTERESTS UNDER THE
BLOCKER PURCHASE AGREEMENTS) SHALL BE MADE IN THE FOLLOWING PRIORITY, CONSISTENT
WITH THE TERMS OF THE OPERATING AGREEMENT AS IN EFFECT IMMEDIATELY PRIOR TO THE
EFFECTIVE TIME:

(I)                 FIRST, SUCH PAYMENTS SHALL BE MADE TO THE PREFERRED
UNITHOLDERS, PRO RATA BASED ON THE ALLOCABLE PERCENTAGE OF EACH PREFERRED
UNITHOLDER, UNTIL THE PREFERRED MERGER PAYMENTS EQUAL THE PREFERRED UNITS
PREFERENCE AMOUNT; AND

(II)               SECOND, PAYMENTS IN RESPECT OF NET MERGER CONSIDERATION IN
EXCESS OF THE PREFERRED UNITS PREFERENCE AMOUNT, IF ANY, SHALL BE MADE TO THE
COMMON UNITHOLDERS AND THE CASHOUT UAR HOLDERS (IF APPLICABLE) PRO RATA BASED ON
THE ALLOCABLE PERCENTAGE OF EACH COMMON UNITHOLDER AND EACH CASHOUT UAR HOLDER
(IF APPLICABLE). 


(C)                EFFECT OF DISTRIBUTION OF PREFERRED UNITS PREFERENCE AMOUNT. 
FOR PURPOSES OF CLARITY, THE PARTIES ACKNOWLEDGE THAT THE PURPOSE OF THE
FOREGOING PAYMENT PROVISIONS IN SECTION 1.7(B) IS TO GIVE EFFECT TO THE RELATIVE
DISTRIBUTION PREFERENCES AND PRIORITY OF THE PREFERRED UNITS PURSUANT TO THE
TERMS  OF THE OPERATING AGREEMENT AS IN EFFECT IMMEDIATELY PRIOR TO THE
EFFECTIVE TIME.  THE EFFECT OF THIS PRIORITY, WHEN TAKEN TOGETHER WITH THE FACT
THAT A PORTION OF THE MERGER CONSIDERATION IS SUBJECT TO INDEMNIFICATION AND
EXPENSE ESCROW ARRANGEMENTS AS WELL AS THE EARNOUT, MEANS THAT THE COMMON
UNITHOLDERS AND CASHOUT UAR HOLDERS MAY NOT ULTIMATELY RECEIVE ANY PAYMENT OF
MERGER CONSIDERATION.


(D)               STOCK SPLITS AND SIMILAR EVENTS.  NOTWITHSTANDING ANY OTHER
PROVISION IN THIS AGREEMENT TO THE CONTRARY, THE SHARES OF PARENT COMMON STOCK
ISSUED IN CONNECTION WITH THE NET MERGER CONSIDERATION (INCLUDING THE PREFERRED
UNITHOLDER INITIAL STOCK PAYMENT, THE INDEMNIFICATION ESCROW SHARES AND THE
STOCK PORTION OF THE EARNOUT CONSIDERATION) SHALL BE ADJUSTED PROPORTIONATELY
FOR ANY STOCK SPLITS, SUBDIVISIONS, REVERSE STOCK SPLITS, COMBINATIONS,
RECAPITALIZATIONS, DIVIDENDS, DISTRIBUTIONS AND THE LIKE.


(E)                EXAMPLE.  ATTACHED HERETO AS ANNEX A IS AN ILLUSTRATIVE
EXAMPLE OF THE CALCULATION AND PAYMENT OF MERGER CONSIDERATION PURSUANT TO THE
FOREGOING TERMS OF THIS AGREEMENT.


(F)                WITHHOLDING.  PARENT SHALL BE ENTITLED TO DEDUCT AND WITHHOLD
FROM EACH UNITHOLDER’S RESPECTIVE PORTION OF THE MERGER CONSIDERATION OTHERWISE
PAYABLE PURSUANT TO THIS AGREEMENT SUCH AMOUNTS AS PARENT IS REQUIRED TO DEDUCT
AND WITHHOLD WITH RESPECT TO THE MAKING OF SUCH PAYMENT UNDER THE CODE, OR ANY
PROVISION OF UNITED STATES FEDERAL, STATE OR LOCAL, OR ANY FOREIGN, TAX LAW. 
SUCH AMOUNTS SHALL BE TREATED FOR ALL PURPOSES OF THIS AGREEMENT AS HAVING BEEN
PAID TO THE APPLICABLE UNITHOLDERS IN RESPECT OF WHICH PARENT MADE SUCH
DEDUCTION AND WITHHOLDING.

1.8       Election Mechanics.


(A)                COMMON UNITHOLDERS.

(I)                 GENERALLY.        EACH COMMON UNITHOLDER SHALL MAKE, OR BE
DEEMED TO HAVE MADE, AN ELECTION TO RECEIVE ALL OF ITS NET MERGER CONSIDERATION
OR BLOCKER NET MERGER CONSIDERATION, AS APPLICABLE, (1) IN SHARES OF PARENT
COMMON STOCK (A “COMMON UNITHOLDER STOCK ELECTION”) OR (2) IN CASH (A “COMMON
UNITHOLDER CASH ELECTION”) IN ACCORDANCE WITH THE PROVISIONS OF THIS SECTION
1.8.

(II)               ELECTION FORM; ACCREDITED INVESTOR QUESTIONNAIRE.  PROMPTLY
FOLLOWING THE DATE HEREOF, THE COMPANY SHALL MAIL (BY U.S. MAIL, REPUTABLE
OVERNIGHT DELIVERY SERVICE OR TO

--------------------------------------------------------------------------------



THE EMAIL ADDRESS OF SUCH PERSON IN THE COMPANY’S POSSESSION) TO EACH PERSON WHO
WAS A COMMON UNITHOLDER OF RECORD AS OF THE RECORD DATE OF THE COMPANY
UNITHOLDER MEETING (1) A FORM, REASONABLY ACCEPTABLE TO PARENT (“FORM OF
ELECTION”), PURSUANT TO WHICH EACH COMMON UNITHOLDER SHALL BE ENTITLED TO ELECT
TO RECEIVE ALL OF ITS NET MERGER CONSIDERATION OR BLOCKER NET MERGER
CONSIDERATION, AS APPLICABLE, IN EITHER CASH OR SHARES OF PARENT COMMON STOCK
AND (2) AN ACCREDITED INVESTOR QUESTIONNAIRE, IN A FORM REASONABLY ACCEPTABLE TO
PARENT (AN “AIQ FORM AND, TOGETHER WITH THE FORM OF ELECTION, THE “ELECTION
MATERIALS”).  THE COMPANY SHALL USE COMMERCIALLY REASONABLE EFFORTS TO PROMPTLY
MAKE AVAILABLE THE ELECTION MATERIALS TO ANY HOLDER OF COMMON UNITS WHO REQUESTS
SUCH MATERIALS FOLLOWING THE INITIAL MAILING OF THE ELECTION MATERIALS AND PRIOR
TO THE ELECTION DEADLINE.  IN NO EVENT SHALL THE INITIAL MAILING OF ELECTION
MATERIALS TO THE COMMON UNITHOLDERS BE MADE LESS THAN FIVE (5) DAYS PRIOR TO THE
ELECTION DEADLINE.  FOR THE AVOIDANCE OF DOUBT, THE COMPANY SHALL HAVE THE
OPTION TO MAIL THE ELECTION MATERIALS IN THE SAME MAILING AS THE PROXY
STATEMENT/OFFERING MEMORANDUM.

(III)             ELECTION.

(1)               TO MAKE A VALID COMMON UNITHOLDER STOCK ELECTION, A COMMON
UNITHOLDER MUST DELIVER TO THE COMPANY PRIOR TO THE ELECTION DEADLINE AN
EXECUTED AND PROPERLY COMPLETED (A) FORM OF ELECTION MAKING A COMMON UNITHOLDER
STOCK ELECTION AND (B) AN AIQ FORM INDICATING THAT SUCH COMMON UNITHOLDER IS AN
ACCREDITED INVESTOR.  FOR CLARITY, ANY COMMON UNITHOLDER WHO IS NOT AN
ACCREDITED INVESTOR SHALL NOT BE ENTITLED TO MAKE A COMMON UNITHOLDER STOCK
ELECTION AND WILL RECEIVE HIS, HER OR ITS PORTION OF THE NET MERGER
CONSIDERATION OR THE BLOCKER NET MERGER CONSIDERATION, IF ANY, IN CASH.

(2)               A Common Unitholder shall be deemed to have made a Common
Unitholder Cash Election if such Common Unitholder:

A.                   DELIVERS TO THE COMPANY PRIOR TO THE ELECTION DEADLINE AN
EXECUTED AND PROPERLY COMPLETED FORM OF ELECTION MAKING A COMMON UNITHOLDER CASH
ELECTION; OR

B.                  DOES NOT DELIVER TO THE COMPANY BOTH (I) AN EXECUTED AND
PROPERLY COMPLETED FORM OF ELECTION PRIOR TO THE ELECTION DEADLINE AND (II) AN
AIQ FORM INDICATING THAT SUCH COMMON UNITHOLDER IS AN ACCREDITED INVESTOR; OR

C.                   OTHERWISE HAS NOT SATISFIED THE REQUIREMENTS OF SECTION
1.8(A)(III)(1) TO THE REASONABLE SATISFACTION OF THE COMPANY ON OR PRIOR TO THE
ELECTION DEADLINE.

ANY REASONABLE DETERMINATION BY THE COMPANY WITH RESPECT TO WHETHER A COMMON
UNITHOLDER HAS OR HAS NOT MADE A VALID COMMON UNITHOLDER STOCK ELECTION SHALL BE
FINAL, BINDING AND UNAPPEALABLE.

FOR THE AVOIDANCE OF DOUBT, THE PROVISIONS OF THIS AGREEMENT ARE INTENDED TO
PROVIDE THAT ANY UNITHOLDER WHO HAS NOT EXECUTED AND DELIVERED AN AIQ FORM
INDICATING THAT HE, SHE, OR IT IS AN

--------------------------------------------------------------------------------



ACCREDITED INVESTOR SHALL RECEIVE CASH IN THE MERGER AND NOT SHARES OF PARENT
COMMON STOCK.

(IV)             SCHEDULE UPDATE.  NOT LESS THAN TWO (2) BUSINESS DAYS PRIOR TO
THE CLOSING, THE COMPANY SHALL DELIVER (A) AN UPDATED COMMON UNITHOLDER SCHEDULE
TO PARENT AND THE EXCHANGE AGENT WHICH SCHEDULE SHALL INDICATE EACH COMMON
UNITHOLDER’S COMMON UNITHOLDER STOCK ELECTION OR COMMON UNITHOLDER CASH ELECTION
AND (B) AN UPDATED CASHOUT UAR HOLDER SCHEDULE TO PARENT AND THE EXCHANGE AGENT
WHICH SCHEDULE SHALL INDICATE EACH CASHOUT UAR HOLDER’S PORTION OF THE COMMON
UNITHOLDERS’ DISTRIBUTED MERGER CONSIDERATION, IF ANY.

(V)               ELECTION DEADLINE.  ANY ELECTION PURSUANT TO THIS
SECTION 1.8(A) SHALL HAVE BEEN MADE PROPERLY ONLY IF THE COMPANY SHALL HAVE
RECEIVED, BY THE ELECTION DEADLINE, A FORM OF ELECTION AND AIQ FORM WITH RESPECT
TO ANY COMMON UNITHOLDER STOCK ELECTION PROPERLY COMPLETED AND SIGNED AND
REASONABLY ACCEPTABLE TO THE COMPANY.  AS USED HEREIN, “ELECTION DEADLINE” MEANS
9:00 A.M., CENTRAL TIME, ON THE DATE OF THE COMPANY UNITHOLDER MEETING.


(B)               ELECTIONS IRREVOCABLE.  ALL ELECTIONS SHALL BE IRREVOCABLE
ONCE MADE AND SHALL BE BINDING ON THE UNITHOLDER AND ANY SUBSEQUENT TRANSFEREE
OF ANY UNITS.

1.9       Initial Preferred Unitholder Payment Mechanics. 


(A)                PURSUANT TO AN EXCHANGE AGENT AGREEMENT BETWEEN PARENT AND
THE EXCHANGE AGENT IN A FORM REASONABLY ACCEPTABLE TO THE REPRESENTATIVES (THE
“EXCHANGE AGENT AGREEMENT”), AS OF THE CLOSING (OR, IF LATER, WITHIN FOUR
BUSINESS DAYS FOLLOWING RECEIPT BY PARENT OF THE INITIAL MERGER CONSIDERATION
SCHEDULES), PARENT SHALL DEPOSIT, OR SHALL CAUSE TO BE DEPOSITED, WITH AN
EXCHANGE AGENT SELECTED BY PARENT WITH THE COMPANY’S PRIOR APPROVAL, WHICH SHALL
NOT BE UNREASONABLY WITHHELD OR DELAYED (THE “EXCHANGE AGENT”), FOR THE BENEFIT
OF THE HOLDERS OF UNITS, (I) CERTIFICATES REPRESENTING THE SHARES OF PARENT
COMMON STOCK TO BE EXCHANGED FOR UNITS OR BLOCKER INTERESTS IN RESPECT OF THE
PREFERRED UNITHOLDER INITIAL STOCK PAYMENT TO BE PAID IN CONNECTION WITH THE
MERGER AND THE TRANSACTIONS CONTEMPLATED BY THE BLOCKER PURCHASE AGREEMENTS AND
(II) ANY CASH NECESSARY TO PAY THE PREFERRED UNITHOLDER INITIAL CASH PAYMENT TO
BE PAID IN CONNECTION WITH THE MERGER AND THE TRANSACTIONS CONTEMPLATED BY THE
BLOCKER PURCHASE AGREEMENTS (SUCH CASH AND SUCH CERTIFICATES FOR SHARES OF
PARENT COMMON STOCK BEING HEREINAFTER REFERRED TO AS THE “EXCHANGE FUND,” IT
BEING UNDERSTOOD THAT ANY AND ALL INTEREST EARNED ON FUNDS DEPOSITED THEREIN
PENDING PAYMENT SHALL BE TURNED OVER TO PARENT AND THAT PARENT SHALL PAY ALL OF
THE FEES AND EXPENSES OF THE EXCHANGE AGENT).  AT LEAST FIVE (5) BUSINESS DAYS
PRIOR TO THE CLOSING, PARENT SHALL ENTER INTO THE EXCHANGE AGENT AGREEMENT WITH
THE EXCHANGE AGENT.  THE EXCHANGE AGENT SHALL, PURSUANT TO IRREVOCABLE
INSTRUCTIONS, MAKE THE PAYMENTS PROVIDED FOR IN THIS SECTION 1.9 AND THE
EXCHANGE FUND SHALL NOT BE USED FOR ANY OTHER PURPOSE.

(b)               Parent will cause the Exchange Agent, on or prior to the
Closing Date, to deliver to each Unitholder and Cashout UAR Holder at the
address set forth opposite such Unitholder’s or Cashout UAR Holder’s name on
Schedule 1.9(b) (as updated from time to time in writing by the Company prior to
such delivery) a payment processing form and instructions for obtaining payment
hereunder in a form reasonably acceptable to Parent and the Representatives (a
“Payment Processing Form”).  Upon submission of a completed Payment Processing
Form to the Exchange Agent, the holder of the Units (or Cashout UAR Holder) to
which such Payment Processing Form relates shall be entitled to receive in
exchange therefor cash (without interest) and/or shares of Parent Common Stock,
as applicable, representing such holder’s respective portion of the Merger
Consideration calculated in accordance with, and payable when and as provided
in, this Agreement.  Following the Effective Time and pending a Unitholder’s (or
Cashout UAR Holder’s) submission of a Payment Processing Form, each such
Unitholder of outstanding Units (or Cashout UAR Holder’s Cashout UARs) will be
deemed, for all purposes, to hold an irrevocable right to receive that amount of
cash and/or shares of Parent Common Stock equal to his, her or its respective
portion of the Merger Consideration into which such Unitholder’s Units (or
Cashout UAR Holder’s Cashout UARs) shall have been so converted in accordance
with this Agreement.



--------------------------------------------------------------------------------





(c)                Parent shall cause the Exchange Agent to deliver, no later
than the latest of (i) four (4) Business Days after submission of a properly
completed Payment Processing Form by a Unitholder or Cashout UAR Holder, (ii)
four (4) Business Days after receipt by Parent and the Exchange Agent from the
Representatives of the final Common Unitholder Schedule, final Preferred
Unitholder Schedule and final Cashout UAR Holder Schedule reflecting the amount
of cash and/or shares of Parent Common Stock payable to each Preferred
Unitholder out of the Initial Merger Consideration, calculated and payable in
accordance with this Agreement and the Blocker Purchase Agreements (which
Schedules (collectively, the “Initial Merger Consideration Schedules”) shall be
provided by the Representatives to Parent and the Exchange Agent, shall reflect
the provisions of this Agreement and the Blocker Purchase Agreements and shall
not contemplate the payment of Initial Merger Consideration in excess of the
aggregate Initial Merger Consideration contemplated by this Agreement to be
paid) and (iii) four (4) Business Days after the date as of which Parent shall
have deposited the Exchange Fund with the Exchange Agent, cash (without
interest) and/or shares of Parent Common Stock, as applicable, representing such
Unitholder’s respective portion of the Initial Merger Consideration calculated
and payable in accordance with this Agreement.  Parent shall cause the Exchange
Agent to deliver, not later than four (4) Business Days after the latest of (i)
submission of a properly completed Payment Processing Form by a Unitholder or
Cashout UAR Holder, (ii) receipt by Parent and the Exchange Agent from the
Representatives of the final Common Unitholder Schedule, final Preferred
Unitholder Schedule and final Cashout UAR Holder Schedule reflecting the amount
of cash and/or shares of Parent Common Stock payable to each Unitholder and
Cashout UAR Holder out of the Earnout Consideration, calculated and payable in
accordance with this Agreement and the Blocker Purchase Agreements (which
Schedules (collectively, the “Earnout Consideration Schedules”) shall be
provided by the Representatives to Parent and the Exchange Agent, shall reflect
the provisions of this Agreement and the Blocker Purchase Agreements and shall
not contemplate the payment of Earnout Consideration in excess of the aggregate
Earnout Consideration contemplated by this Agreement to be paid) or (iii) the
date upon which the Earnout Consideration is paid to the Exchange Agent pursuant
to Section 1.12(c), cash (without interest) and/or shares of Parent Common
Stock, as applicable, representing such Unitholder’s (or Cashout UAR Holder’s)
respective portion of the Earnout Consideration calculated and payable in
accordance with this Agreement.


(D)               AT OR AFTER THE EFFECTIVE TIME, THERE SHALL BE NO TRANSFERS ON
THE TRANSFER BOOKS OF THE COMPANY OF THE UNITS THAT WERE OUTSTANDING IMMEDIATELY
PRIOR TO THE EFFECTIVE TIME.


(E)                NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT, NO
FRACTIONAL SHARES OF PARENT COMMON STOCK WILL BE ISSUED IN CONNECTION WITH THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND ANY HOLDER OF UNITS OR CASHOUT
UAR HOLDER ENTITLED TO RECEIVE A FRACTIONAL SHARE OF PARENT COMMON STOCK SHALL
BE ENTITLED TO RECEIVE IN LIEU THEREOF AN AMOUNT IN CASH (WITHOUT INTEREST)
DETERMINED BY MULTIPLYING SUCH FRACTION (ROUNDED TO THE NEAREST ONE-HUNDREDTH OF
A SHARE) BY THE PARENT COMMON STOCK VALUE.


(F)                ANY PORTION OF THE EXCHANGE FUND THAT REMAINS UNCLAIMED BY A
PREFERRED UNITHOLDER SIX (6) MONTHS AFTER THE EFFECTIVE TIME, AND ANY PORTION OF
THE EARNOUT CONSIDERATION THAT REMAINS UNCLAIMED BY A UNITHOLDER OR CASHOUT UAR
HOLDER SIX (6) MONTHS AFTER THE DATE IT IS PAID TO THE EXCHANGE AGENT PURSUANT
TO SECTION 1.12(C), SHALL BE DELIVERED TO PARENT AND ANY SUCH UNITHOLDER OR

--------------------------------------------------------------------------------




CASHOUT UAR HOLDER WHO HAS NOT RETURNED A PAYMENT PROCESSING FORM IN ACCORDANCE
WITH THIS SECTION 1.9 PRIOR TO THAT TIME SHALL THEREAFTER LOOK ONLY TO PARENT
FOR PAYMENT OF SUCH UNITHOLDER’S OR CASHOUT UAR HOLDER’S PORTION OF THE INITIAL
MERGER CONSIDERATION OR EARNOUT CONSIDERATION, AS APPLICABLE.  NOTWITHSTANDING
ANYTHING TO THE CONTRARY IN THIS AGREEMENT, NONE OF PARENT, THE SURVIVING
COMPANY, THE REPRESENTATIVES OR ANY OTHER PARTY HERETO SHALL BE LIABLE TO ANY
PERSON FOR ANY AMOUNT PROPERLY PAID TO A PUBLIC OFFICIAL PURSUANT TO ANY
APPLICABLE ABANDONED PROPERTY, ESCHEAT OR SIMILAR LAW.  ANY AMOUNTS REMAINING
UNCLAIMED BY HOLDERS OF UNITS OR CASHOUT UAR HOLDERS TWO (2) YEARS AFTER THE
EFFECTIVE TIME (IN THE CASE OF THE EXCHANGE FUND) OR TWO (2) YEARS AFTER THE
DATE IT IS PAID TO THE EXCHANGE AGENT PURSUANT TO SECTION 1.12(C) (IN THE CASE
OF THE EARNOUT CONSIDERATION) (OR, IN EITHER CASE, SUCH EARLIER DATE IMMEDIATELY
PRIOR TO SUCH TIME WHEN THE AMOUNTS WOULD OTHERWISE ESCHEAT TO OR BECOME
PROPERTY OF ANY GOVERNMENT AUTHORITY) SHALL BECOME, TO THE EXTENT PERMITTED BY
APPLICABLE LAW, THE PROPERTY OF PARENT FREE AND CLEAR OF ANY CLAIMS OR INTEREST
OF ANY PERSON PREVIOUSLY ENTITLED THERETO.

1.10     Indemnification Escrow.


(A)                INDEMNIFICATION ESCROW ACCOUNT.  ON THE CLOSING DATE, PARENT
SHALL PAY (OR CAUSE TO BE PAID), BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE
FUNDS, THE INDEMNIFICATION ESCROW CASH AMOUNT AND DELIVER THE INDEMNIFICATION
ESCROW SHARES, IN EACH CASE TO U.S. BANK, NATIONAL ASSOCIATION, AS ESCROW AGENT
(“INDEMNIFICATION ESCROW AGENT”), SUCH INDEMNIFICATION ESCROW AMOUNT TO BE HELD
IN ESCROW TO SATISFY, AT LEAST IN PART (AND ONLY TO SATISFY), THE INDEMNITY
OBLIGATIONS DESCRIBED IN SECTION 7.2(A) OF THIS AGREEMENT.  THE INDEMNIFICATION
ESCROW AGENT SHALL HOLD THE INDEMNIFICATION ESCROW AMOUNT IN A SEGREGATED
ACCOUNT (“INDEMNIFICATION ESCROW ACCOUNT”) AND INVEST, AND MAKE PAYMENTS OF, THE
INDEMNIFICATION ESCROW AMOUNT SOLELY IN ACCORDANCE WITH THE TERMS OF THE
INDEMNIFICATION ESCROW AGREEMENT IN SUBSTANTIALLY THE FORM ATTACHED HERETO AS
EXHIBIT G (“INDEMNIFICATION ESCROW AGREEMENT”).


(B)               THE REPRESENTATIVES.  UPON ANY CLAIM FOR INDEMNIFICATION
PURSUANT TO SECTION 7.2, THE REPRESENTATIVES SHALL SERVE AS THE DESIGNATED
REPRESENTATIVE OF THE UNITHOLDERS FOR PURPOSES OF RECEIVING NOTICES, CONTESTING
CLAIMS, AUTHORIZING PAYMENTS FOR SUCH CLAIMS AND ALL SUCH OTHER PROPER PURPOSES
IN ALL RESPECTS CONSISTENT WITH THE PROVISIONS OF SECTION 1.13 BELOW.


(C)                REMAINING BALANCE IN INDEMNIFICATION ESCROW ACCOUNT.  UPON
THE EXPIRATION OF THE INDEMNIFICATION ESCROW PERIOD, PARENT AND THE
REPRESENTATIVES SHALL CAUSE THE INDEMNIFICATION ESCROW AGENT (IN ACCORDANCE WITH
THE TERMS OF THE INDEMNIFICATION ESCROW AGREEMENT) TO PAY (BY WIRE TRANSFER OF
IMMEDIATELY AVAILABLE FUNDS) ANY PORTION OF THE INDEMNIFICATION ESCROW CASH
AMOUNT OR DISTRIBUTE ANY REMAINING INDEMNIFICATION ESCROW SHARES TO SUCH
ACCOUNT(S) DESIGNATED BY THE REPRESENTATIVES (ON BEHALF OF THE UNITHOLDERS), ANY
AMOUNTS AND SHARES REMAINING IN THE INDEMNIFICATION ESCROW ACCOUNT NOT THEN
SUBJECT TO CLAIMS FOR INDEMNIFICATION MADE BY PARENT IN ACCORDANCE WITH THE
PROVISIONS OF ARTICLE 7, FOR DISTRIBUTION TO THE UNITHOLDERS IN ACCORDANCE WITH
THE TERMS OF THE INDEMNIFICATION ESCROW AGREEMENT AND THIS AGREEMENT.  AS USED
IN THIS AGREEMENT, “INDEMNIFICATION ESCROW PERIOD” MEANS THE PERIOD COMMENCING
ON THE CLOSING DATE AND CONCLUDING ON THE 15 MONTH ANNIVERSARY OF THE CLOSING
DATE.


(D)               MERGER CONSIDERATION ADJUSTMENTS.  EXCEPT FOR ANY INTEREST
AMOUNT(S) PAID THEREON (WHICH INTEREST, TOGETHER WITH ALL DIVIDENDS ON
INDEMNIFICATION ESCROW SHARES, SHALL BE PAID TO (I) PARENT WITH RESPECT TO ANY
PORTION OF THE INDEMNIFICATION ESCROW AMOUNT DISTRIBUTED TO PARENT AND (II) THE
UNITHOLDERS WITH RESPECT TO ANY PORTION OF THE INDEMNIFICATION ESCROW AMOUNT
DISTRIBUTED TO THE UNITHOLDERS), ANY AMOUNTS DISTRIBUTED TO PARENT PURSUANT TO
THE PROVISIONS OF THIS SECTION 1.10 SHALL BE DEEMED TO BE AND TREATED FOR ALL
PURPOSES AS ADJUSTMENTS TO THE MERGER CONSIDERATION.



--------------------------------------------------------------------------------



1.11     Payment Mechanics of Unitholder Transaction Expenses.


(A)                ESTIMATED UNITHOLDER TRANSACTION EXPENSES.  AT LEAST TWO (2)
BUSINESS DAYS PRIOR TO THE CLOSING DATE, THE COMPANY SHALL PROVIDE TO PARENT AN
ESTIMATE WHICH HAS BEEN APPROVED IN ADVANCE BY THE REPRESENTATIVES (WHICH
ESTIMATE SHALL INCLUDE SUCH RESERVES AS THE COMPANY DETERMINES IN GOOD FAITH TO
BE APPROPRIATE FOR ANY EXPENSES THAT ARE NOT THEN KNOWN OR DETERMINABLE) OF THE
UNITHOLDER TRANSACTION EXPENSES (SEGREGATED BY PAYEE, TO THE EXTENT REASONABLY
KNOWN OR ANTICIPATED) THAT HAVE BEEN INCURRED PRIOR TO THE CLOSING AND THAT WILL
BE INCURRED AT OR AFTER THE CLOSING (“ESTIMATED UNITHOLDER TRANSACTION
EXPENSES”), IN EACH CASE WHETHER OR NOT PAID PRIOR TO THE CLOSING.  FOR PURPOSES
OF THIS AGREEMENT, “UNITHOLDER TRANSACTION EXPENSES” MEANS ALL EXPENSES FOR
LEGAL, INVESTMENT BANKING AND/OR FINANCIAL ADVISORY FEES OF THE COMPANY AND/OR
ANY OF ITS SUBSIDIARIES IN CONNECTION WITH THE PREPARATION, NEGOTIATION AND
EXECUTION OF THIS AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS AND THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY (INCLUDING,
WITHOUT LIMITATION, THE MERGER), INCLUDING FEES AND EXPENSES, WHETHER OR NOT
PAID PRIOR TO THE CLOSING, IN RESPECT OF SUCH MATTERS OF GOODWIN PROCTER LLP,
ORRICK HERRINGTON & SUTCLIFFE, LLP, GOLDMAN SACHS, MORGAN STANLEY AND ANY OTHER
PERSON OTHER THAN ERNST & YOUNG LLP (INCLUDING ANY FEES OR EXPENSES INCURRED IN
CONNECTION WITH PREPARATION OF THE REVISED FINANCIAL STATEMENTS), THE
INDEMNIFICATION ESCROW AGENT OR THE EXCHANGE AGENT.


(B)               PAYMENT OF ESTIMATED UNITHOLDER TRANSACTION EXPENSES.  ON THE
CLOSING DATE, PARENT SHALL PAY (BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE
FUNDS): (I) TO GOODWIN PROCTER LLP, THE AMOUNT INDICATED IN THE ESTIMATED
UNITHOLDER TRANSACTION EXPENSES AS PAYABLE TO GOODWIN PROCTER LLP; (II) TO
MORGAN STANLEY THE AMOUNT INDICATED IN THE ESTIMATED UNITHOLDER TRANSACTION
EXPENSES AS PAYABLE TO MORGAN STANLEY; (III) TO GOLDMAN SACHS THE AMOUNT
INDICATED IN THE ESTIMATED UNITHOLDER TRANSACTION EXPENSES AS PAYABLE TO GOLDMAN
SACHS; (IV) TO ORRICK HERRINGTON SUTCLIFFE LLP THE AMOUNT INDICATED IN THE
ESTIMATED UNITHOLDER TRANSACTION EXPENSES AS PAYABLE TO ORRICK HERRINGTON
SUTCLIFFE LLP; AND (V) TO ANY OTHER PERSON (OTHER THAN ERNST & YOUNG LLP, THE
INDEMNIFICATION ESCROW AGENT AND THE EXCHANGE AGENT) INDICATED IN THE ESTIMATED
UNITHOLDER TRANSACTION EXPENSES, THE AMOUNT INDICATED IN THE ESTIMATED
UNITHOLDER TRANSACTION EXPENSES AS PAYABLE TO SUCH PERSON.  AN AMOUNT EQUAL TO
92.166% OF ANY UNITHOLDER TRANSACTION EXPENSES IN EXCESS OF $5,000,000 (THE “PRO
RATED EXCESS UNITHOLDER TRANSACTION EXPENSES”) SHALL BE PAID OUT OF THE
PREFERRED UNITHOLDER INITIAL CASH PAYMENT.

1.12     Earnout.


(A)                EARNOUT CONSIDERATION.  IF THE SURVIVING COMPANY ACHIEVES THE
QUALIFIED MWS AS CALCULATED PURSUANT TO SCHEDULE 1.12 (THE “EARNOUT CALCULATION
SCHEDULE”), THEN PARENT SHALL PAY TO THE UNITHOLDERS (OTHER THAN THE BLOCKER
OWNERS, WHICH BLOCKER OWNERS SHALL BE PAID ON ACCOUNT OF THE SALE OF THEIR
BLOCKER INTERESTS PURSUANT TO THE BLOCKER PURCHASE AGREEMENTS) AND/OR THE
CASHOUT UAR HOLDERS, AS APPLICABLE, THE AMOUNT OF CONSIDERATION SET FORTH ON AND
IN ACCORDANCE WITH THE EARNOUT CALCULATION SCHEDULE (THE “EARNOUT
CONSIDERATION”).  ANY PORTION OF THE EARNOUT CONSIDERATION PAYABLE PURSUANT TO
SECTION 1.7 TO THE (I) PREFERRED UNITHOLDERS SHALL BE PAID 30% IN SHARES OF
PARENT COMMON STOCK AND 70% IN CASH BASED ON THEIR RESPECTIVE ALLOCABLE
PERCENTAGES, UNLESS OTHERWISE PROVIDED FOR IN THE CONSIDERATION EXCHANGE
AGREEMENTS AND (II) COMMON UNITHOLDERS SHALL BE PAID IN SHARES OF PARENT COMMON
STOCK AND/OR CASH IN PROPORTIONS AS ARE DETERMINED BY REFERENCE TO EACH COMMON
UNITHOLDER’S EARNOUT CONSIDERATION STOCK ELECTION PERCENTAGE OR EARNOUT
CONSIDERATION CASH ELECTION PERCENTAGE.  PARENT COMMON STOCK SHALL BE VALUED AT
THE PARENT COMMON STOCK VALUE FOR PURPOSES OF PAYMENT OF THE EARNOUT
CONSIDERATION.


(B)               EARNOUT PERIOD.  WITHIN 15 DAYS FOLLOWING THE EXPIRATION OF
THE PERIOD COMMENCING ON JANUARY 1, 2010 AND ENDING ON DECEMBER 31, 2010 UNLESS
THE CLOSING HAS NOT OCCURRED BY JANUARY 1, 2010, IN WHICH CASE THE PERIOD SHALL
COMMENCE ON THE CLOSING DATE AND END 12 MONTHS FOLLOWING THE CLOSING DATE (AS
APPLICABLE, THE “EARNOUT PERIOD”), PARENT SHALL (I) DELIVER A STATEMENT (THE

--------------------------------------------------------------------------------




“EARNOUT STATEMENT”) TO THE REPRESENTATIVES CONTAINING PARENT’S CALCULATION OF
THE EARNOUT CONSIDERATION (THE “PRELIMINARY EARNOUT CONSIDERATION”).  PARENT
SHALL PERMIT THE REPRESENTATIVES AND THEIR ACCOUNTANTS TO REVIEW PROMPTLY UPON
REASONABLE REQUEST, ON-SITE OR OTHERWISE, DURING NORMAL BUSINESS HOURS AS
MUTUALLY AGREED, ALL RECORDS, WORK PAPERS AND OTHER INFORMATION PREPARED OR USED
BY PARENT IN CONNECTION WITH THE PREPARATION OF THE EARNOUT STATEMENT.  THE
REPRESENTATIVES SHALL HAVE UP TO 15 BUSINESS DAYS AFTER RECEIPT OF THE EARNOUT
STATEMENT AND ALL REQUESTED RECORDS, WORK PAPERS AND OTHER INFORMATION PREPARED
OR USED BY PARENT IN CONNECTION WITH THE PREPARATION OF THE EARNOUT STATEMENT TO
DISPUTE ANY OR ALL AMOUNTS OR ELEMENTS OF SUCH EARNOUT STATEMENT PURSUANT TO
SCHEDULE 5.10(E).

(c)                Final Determination.  No later than one (1) Business Day
following the Final Determination Date of such Earnout Statement (or, if later,
within four Business Days following receipt by Parent of the Earnout
Consideration Schedules), Parent shall pay to the Exchange Agent (for the
account of the Unitholders) by wire transfer or delivery of other immediately
available funds or certificates, as applicable, an amount equal to the Earnout
Consideration due pursuant to the final determination of such Earnout Statement
pursuant to Section 1.12(b) and instruct the Exchange Agent to distribute such
Earnout Consideration within four (4) Business Days thereafter (or such later
date, if any, contemplated by Section 1.9(c)) in accordance with the provisions
of this Agreement.  Notwithstanding the foregoing or anything else to the
contrary in this Agreement, from and after the Closing in the event that Parent
claims that any Parent Indemnified Person is entitled to indemnification or
other payments under this Agreement or in connection with the transactions
contemplated hereby (to the extent permitted in accordance with Article 7 or
Section 9.7(b) hereof) in an amount (the “Excess Amount”) in excess of (i) any
remaining Cash Escrow Funds (as defined in the Indemnification Escrow Agreement)
or Escrowed Shares (as defined in the Indemnification Escrow Agreement and
valued at the Parent Common Stock Value) less (ii) any Claimed Amount (as
defined in the Indemnification Escrow Agreement) which has not been previously
paid to Parent, then Parent shall be entitled to retain such Excess Amount from
the Earnout Consideration until the claims of any such Parent Indemnified
Persons have been resolved; provided, however, that the Excess Amount shall not
be greater than the Adjustable Earnout Setoff Amount with respect to those
indemnification rights of Parent Indemnified Persons that are subject to the
Parent Special Matters Cap (it being understood that if Releases are executed by
100% of the Unitholders, the Adjustable Earnout Setoff Amount shall be zero (0)
and (except in instances of breach, fraud or intentional misrepresentation)
Parent shall not be entitled to retain any portion of the Earnout Consideration
with respect to those indemnification rights of Parent Indemnified Persons that
are subject to the Parent Special Matters Cap); provided, further, that (except
in instances of willful breach, fraud or intentional misrepresentation) Parent
shall pay any portion of the Earnout Consideration in excess of the Excess
Amount to the Exchange Agent (for the account of the Unitholders) by wire
transfer or delivery of other immediately available funds or certificates, as
applicable, as contemplated by this Agreement.  Promptly following the
resolution of any such claims, Parent shall pay to the Exchange Agent (for the
account of the Unitholders) as contemplated by this Agreement by wire transfer
or delivery of other immediately available funds or certificates, as applicable,
the portion, if any, of the Excess Amount to which the Parent Indemnified
Persons are not entitled and to the applicable Parent Indemnified Persons the
portion, if any, of the Excess Amount to which they are entitled.


(D)               TAX TREATMENT.  THE UNITHOLDERS AND PARENT SHALL TO THE EXTENT
PERMITTED BY APPLICABLE LAW TREAT AND REPORT FOR APPLICABLE TAX REPORTING
PURPOSES ANY EARNOUT CONSIDERATION AS PAYMENT OF ADDITIONAL MERGER
CONSIDERATION, EXCEPT THAT A PORTION OF THE EARNOUT CONSIDERATION SHALL
CONSTITUTE INTEREST AS DETERMINED USING THE APPROPRIATE APPLICABLE FEDERAL RATE
(AS DEFINED IN SECTION 1274(D) OF THE CODE AND THE TREASURY REGULATIONS
THEREUNDER), AND SHALL BE TREATED AND REPORTED BY UNITHOLDERS AND PARENT AS
INTEREST FOR SUCH PURPOSES.

(e)                Covenants.  Section 5.10 and Schedule 5.10 set forth certain
covenants with respect to the operation of the Surviving Company during the
Earnout Period and certain methodologies to be followed in determining whether
the Qualified MWshave been achieved and whether the Earnout Consideration, if
any, will be payable to Unitholders in accordance with this Agreement.



--------------------------------------------------------------------------------





1.13     Unitholders’ Representatives; Actions.


(A)                THOMAS MELONE (“PREFERRED REPRESENTATIVE”), CARLOS DOMENECH
(“COMMON REPRESENTATIVE”) AND PETER J. LEE (“INDEPENDENT REPRESENTATIVE” AND,
TOGETHER WITH THE PREFERRED REPRESENTATIVE AND THE COMMON REPRESENTATIVE, THE
“REPRESENTATIVES”) HAVE BEEN APPOINTED AS THE TRUE AND LAWFUL AGENT AND
ATTORNEY-IN-FACT OF THE UNITHOLDERS FOR ALL MATTERS IN CONNECTION WITH THIS
AGREEMENT, THE INDEMNIFICATION ESCROW AGREEMENT, THE EXPENSE ESCROW AGREEMENT,
THE EXCHANGE AGENT AGREEMENT AND THE REGISTRATION RIGHTS AGREEMENT PURSUANT TO
AND BY VIRTUE OF THE REQUISITE APPROVAL OF THIS AGREEMENT BY THE UNITHOLDERS. 
THE REPRESENTATIVES WILL ACT ON BEHALF OF THE UNITHOLDERS WITH RESPECT TO ALL
MATTERS REQUIRING ACTION BY THE UNITHOLDERS UNDER THIS AGREEMENT, THE
INDEMNIFICATION ESCROW AGREEMENT, THE EXPENSE ESCROW AGREEMENT, THE EXCHANGE
AGENT AGREEMENT, THE REGISTRATION RIGHTS AGREEMENT AND ANY OTHER AGREEMENT TO
WHICH THE REPRESENTATIVES WILL BE A PARTY IN CONNECTION WITH THE MERGER AND THE
OTHER TRANSACTIONS CONTEMPLATED BY THE TRANSACTION DOCUMENTS.  THE
REPRESENTATIVES HEREBY ACCEPT SUCH APPOINTMENT.  SUCH REPRESENTATIVES MAY BE
CHANGED FROM TIME TO TIME UPON NOT LESS THAN FIVE (5) BUSINESS DAYS PRIOR
WRITTEN NOTICE TO PARENT.  A VACANCY IN THE POSITION OF (I) THE PREFERRED
REPRESENTATIVE (AND ANY SUCCESSOR THERETO) MAY BE FILLED BY THE VOTE OF THE
PREFERRED UNITHOLDERS HOLDING A MAJORITY OF THE PREFERRED UNITS, (II) THE COMMON
REPRESENTATIVE (AND ANY SUCCESSOR THERETO) MAY BE FILLED BY THE VOTE OF THE
COMMON UNITHOLDERS HOLDING A MAJORITY OF THE COMMON UNITS AND (III) THE
INDEPENDENT REPRESENTATIVE (AND ANY SUCCESSOR THERETO) MAY BE FILLED BY THE VOTE
OF THE UNITHOLDERS HOLDING A MAJORITY OF ALL UNITS.  IN THE EVENT OF THE
INCAPACITY OF ANY REPRESENTATIVE, A SUCCESSOR REPRESENTATIVE WILL BE APPOINTED
BY THE UNITHOLDERS ENTITLED TO FILL THE VACANCY AS DESCRIBED IN THE FOREGOING
SENTENCE. 


(B)               AT ALL TIMES, AN AGREEMENT AMONG TWO OF THE THREE
REPRESENTATIVES SHALL BE REQUIRED TO TAKE ANY ACTION IN THEIR CAPACITY AS THE
REPRESENTATIVES (ON BEHALF OF THE UNITHOLDERS) UNDER THIS AGREEMENT AND THE
OTHER TRANSACTION DOCUMENTS.  SUBJECT TO THE FOREGOING SENTENCE, THE
REPRESENTATIVES SHALL HAVE THE FULL POWER AND AUTHORITY TO TAKE ALL ACTIONS
REQUIRED TO BE TAKEN BY THE UNITHOLDERS UNDER THIS AGREEMENT, THE
INDEMNIFICATION ESCROW AGREEMENT, THE EXPENSE ESCROW AGREEMENT, THE EXCHANGE
AGENT AGREEMENT OR THE REGISTRATION RIGHTS AGREEMENT (COLLECTIVELY, THE
“UNITHOLDER REPRESENTATIVE AGREEMENTS”) AND MAY TAKE ANY ACTION CONTEMPLATED BY
ANY UNITHOLDER REPRESENTATIVE AGREEMENT WHICH IT BELIEVES IS NECESSARY OR
APPROPRIATE UNDER SUCH UNITHOLDER REPRESENTATIVE AGREEMENT, INCLUDING, WITHOUT
LIMITATION, EXECUTING EACH UNITHOLDER REPRESENTATIVE AGREEMENT, AUTHORIZING
PAYMENTS TO BE MADE WITH RESPECT HERETO OR THERETO, OBJECTING TO SUCH PAYMENTS,
GIVING AND RECEIVING NOTICES AND COMMUNICATIONS PERMITTED OR REQUIRED UNDER ANY
UNITHOLDER REPRESENTATIVE AGREEMENT, OBTAINING REIMBURSEMENTS AS PROVIDED FOR
HEREIN FOR ALL OUT-OF-POCKET FEES AND EXPENSES AND OTHER OBLIGATIONS OF OR
INCURRED BY THE REPRESENTATIVES IN CONNECTION WITH ANY UNITHOLDER REPRESENTATIVE
AGREEMENT, DISPUTING CALCULATION OF THE EARNOUT CONSIDERATION, DEFENDING ALL
INDEMNITY CLAIMS AGAINST THE INDEMNIFICATION ESCROW ACCOUNT OR UNITHOLDERS
PURSUANT TO THIS AGREEMENT (AN “INDEMNITY CLAIM”), CONSENTING TO, COMPROMISING
OR SETTLING ALL INDEMNITY CLAIMS, AGREEING TO, NEGOTIATING, ENTERING INTO
SETTLEMENTS AND COMPROMISES OF, AND DEMANDING ARBITRATION AND COMPLYING WITH
ORDERS OF COURTS AND AWARDS OF ARBITRATORS WITH RESPECT TO SUCH CLAIMS,
CONDUCTING NEGOTIATIONS WITH PARENT OR ANY OTHER PARENT INDEMNIFIED PERSON AND
THEIR RESPECTIVE AGENTS REGARDING SUCH CLAIMS AND DEALING WITH PARENT OR ANY
OTHER PARENT INDEMNIFIED PERSON, THE EXCHANGE AGENT, THE EXPENSE ESCROW AGENT
AND THE INDEMNIFICATION ESCROW AGENT UNDER THIS AGREEMENT.  WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING, THE REPRESENTATIVES SHALL HAVE THE FULL POWER AND
AUTHORITY TO INTERPRET (ON BEHALF OF THE UNITHOLDERS) THE TERMS AND PROVISIONS
OF EACH UNITHOLDER REPRESENTATIVE AGREEMENT INCLUDING, WITHOUT LIMITATION, TO
CONSENT TO ANY AMENDMENT OR WAIVER OF ANY PROVISION HEREOF OR THEREOF IN

--------------------------------------------------------------------------------




THEIR CAPACITY AS REPRESENTATIVES.  BY GIVING NOTICE TO THE REPRESENTATIVES IN
THE MANNER PROVIDED BY SECTION 9.1, PARENT SHALL BE DEEMED TO HAVE GIVEN NOTICE
TO ALL UNITHOLDERS.  A DECISION, ACT, CONSENT OR INSTRUCTION OF THE
REPRESENTATIVES, INCLUDING AN AMENDMENT, EXTENSION OR WAIVER OF ANY PROVISION OF
ANY UNITHOLDER REPRESENTATIVE AGREEMENT, SHALL REQUIRE AN AGREEMENT OF TWO OF
THREE REPRESENTATIVES AND SHALL CONSTITUTE A DECISION OF THE UNITHOLDER(S) FOR
WHOM SUCH ACTION WAS TAKEN AND SHALL BE FINAL, BINDING AND CONCLUSIVE UPON SUCH
UNITHOLDER(S).  ANY ACTION TAKEN BY TWO OF THREE THE REPRESENTATIVES MAY BE
CONSIDERED BY PARENT, EACH OTHER PARENT INDEMNIFIED PERSON, THE EXCHANGE AGENT,
THE EXPENSE ESCROW AGENT AND THE INDEMNIFICATION ESCROW AGENT TO BE THE ACTION
OF THE UNITHOLDER(S) FOR WHOM SUCH ACTION WAS TAKEN FOR ALL PURPOSES OF SUCH
UNITHOLDER REPRESENTATIVE AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT.


(C)                IN THE EVENT THAT PARENT GIVES NOTICE TO THE REPRESENTATIVES
OF A CLAIM FOR WHICH INDEMNIFICATION MAY BE SOUGHT, THE REPRESENTATIVES SHALL
HAVE THE AUTHORITY TO DETERMINE, IN THEIR SOLE JUDGMENT, WHETHER TO RETAIN
COUNSEL (AND TO SELECT THAT COUNSEL) TO PROTECT THE UNITHOLDERS’ INTERESTS,
SUBJECT TO SECTION 7.5, WHETHER TO ASSUME THE DEFENSE OF OR OTHERWISE TO CONTROL
THE HANDLING OF THE CLAIM, WHETHER TO CONSENT TO INDEMNIFICATION AND TO MAKE ALL
OTHER DECISIONS REQUIRED TO BE MADE BY THE UNITHOLDERS PURSUANT TO ANY
UNITHOLDER REPRESENTATIVE AGREEMENT, INCLUDING WITHOUT LIMITATION WHETHER TO
CONSENT OR WITHHOLD THEIR CONSENT TO ANY SETTLEMENT OR COMPROMISE OF A CLAIM.


(D)               THE REPRESENTATIVES SHALL NOT HAVE, BY REASON OF THIS
AGREEMENT OR THE PERFORMANCE OF SERVICES AS THE REPRESENTATIVES, A FIDUCIARY
RELATIONSHIP WITH ANY UNITHOLDERS.  THE REPRESENTATIVES SHALL NOT BE LIABLE TO
ANY UNITHOLDER FOR ANY ACT OR OMISSION TAKEN PURSUANT TO OR IN CONJUNCTION WITH
THIS AGREEMENT, EXCEPT FOR THEIR OWN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT. 
THE REPRESENTATIVES SHALL BE INDEMNIFIED AND HELD HARMLESS FIRST FROM THE
EXPENSE ESCROW FUND, SECOND FROM ANY PORTION OF THE INDEMNIFICATION ESCROW
AMOUNT AND EARNOUT CONSIDERATION TO BE DISTRIBUTED TO THE UNITHOLDERS AND
CASHOUT UAR HOLDERS AND THIRD FROM THE UNITHOLDERS (OR, AS APPLICABLE, FROM THE
BLOCKER OWNERS) AND CASHOUT UAR HOLDERS, SEVERALLY AND NOT JOINTLY, AGAINST ANY
AND ALL LOSS, LIABILITY OR EXPENSE (INCLUDING, WITHOUT LIMITATION, REASONABLE
FEES AND EXPENSES OF ANY LEGAL COUNSEL) WHICH MAY ARISE OUT OF ANY ACTION TAKEN
OR OMITTED BY THEM AS THE REPRESENTATIVES IN ACCORDANCE WITH THIS AGREEMENT, THE
INDEMNIFICATION ESCROW AGREEMENT, THE EXPENSE ESCROW AGREEMENT, THE EXCHANGE
AGENT AGREEMENT OR THE REGISTRATION RIGHTS AGREEMENT, AS THE SAME MAY BE
AMENDED, MODIFIED OR SUPPLEMENTED, EXCEPT SUCH LOSS, LIABILITY OR EXPENSE AS MAY
RESULT FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF ANY REPRESENTATIVE. 
THIS INDEMNIFICATION SHALL SURVIVE THE TERMINATION OF THIS AGREEMENT.  THE
INDEMNIFICATION ESCROW AGENT, EXPENSE ESCROW AGENT, EXCHANGE AGENT, PARENT AND
EACH OTHER PARENT INDEMNIFIED PERSON ARE HEREBY RELIEVED FROM ANY LIABILITY TO
ANY PERSON FOR ANY DECISION, ACT, CONSENT OR INSTRUCTION OF THE
REPRESENTATIVES. 


(E)                THE REPRESENTATIVES AGREE THAT WITHIN A COMMERCIALLY
REASONABLE TIME AFTER RECEIPT OF NOTICE OF A CLAIM, THEY SHALL GIVE EACH
UNITHOLDER NOTICE OF THE SAME AND SHALL FROM TIME TO TIME KEEP THE UNITHOLDERS
REASONABLY APPRISED AS TO DEVELOPMENTS WITH RESPECT TO SUCH CLAIM.  SUCH NOTICES
SHALL BE SENT TO THE UNITHOLDERS AT THEIR RESPECTIVE ADDRESSES AS MAY BE
COMMUNICATED TO THE REPRESENTATIVES IN WRITING BY THE UNITHOLDERS.


(F)                THE UNITHOLDER EXPENSE CONTRIBUTION SHALL BE PAID INTO THE
EXPENSE ESCROW FUND OUT OF THE MERGER CONSIDERATION FOR THE BENEFIT OF THE
UNITHOLDERS AND THE UNITHOLDERS SHALL RETAIN ALL RIGHT, TITLE AND INTEREST IN
SUCH AMOUNT AND $39,170 SHALL BE PAID INTO THE EXPENSE ESCROW FUND OUT OF
PARENT’S CASH ON HAND AND DOES NOT REPRESENT ANY PORTION OF THE MERGER
CONSIDERATION (THE “PARENT EXPENSE CONTRIBUTION”).  ALL DISBURSEMENTS FROM THE
EXPENSE ESCROW FUND SHALL BE MADE PRO RATA AS BETWEEN THE UNITHOLDER EXPENSE
CONTRIBUTION AND THE PARENT EXPENSE CONTRIBUTION.  AS OF THE EXPIRATION OR
TERMINATION OF THE EXPENSE ESCROW AGREEMENT OR AS OTHERWISE CONTEMPLATED
THEREBY, ANY REMAINING PORTION SHALL BE DISTRIBUTED TO THE UNITHOLDERS (IN
ACCORDANCE WITH THE PREFERENCE AND PAYMENT PROVISIONS

--------------------------------------------------------------------------------




SET FORTH IN THIS AGREEMENT) AND PARENT, PRO RATA BASED ON THE INITIAL
CONTRIBUTION AMOUNTS.  AT THE EFFECTIVE TIME, PARENT SHALL CAUSE THE UNITHOLDER
EXPENSE CONTRIBUTION AND THE PARENT EXPENSE CONTRIBUTION (THE “EXPENSE ESCROW
AMOUNT”) TO BE DEPOSITED ON BEHALF OF THE UNITHOLDERS AND CERTAIN EMPLOYEES OF
THE COMPANY WITH U.S. BANK, NATIONAL ASSOCIATION (THE “EXPENSE ESCROW AGENT”),
SUCH DEPOSIT TO CONSTITUTE THE EXPENSE ESCROW FUND FOR THE BENEFIT AND USE OF
THE REPRESENTATIVES SHOULD IT BE NECESSARY AS PROVIDED HEREIN (THE “EXPENSE
ESCROW FUND”).  THE EXPENSE ESCROW FUND SHALL BE USED TO REIMBURSE THE
OUT-OF-POCKET FEES AND EXPENSES (INCLUDING LEGAL, ACCOUNTING AND OTHER ADVISORS’
FEES AND EXPENSES, IF APPLICABLE) INCURRED BY THE REPRESENTATIVES IN PERFORMING
ALL OF ITS DUTIES AND OBLIGATIONS AS THE REPRESENTATIVES.  EACH UNITHOLDER
HEREBY AUTHORIZES THE REPRESENTATIVES TO ENTER INTO AN ESCROW AGREEMENT (THE
“EXPENSE ESCROW AGREEMENT”) WITH THE EXPENSE ESCROW AGENT, UNDER SUCH TERMS AND
CONDITIONS AS MAY BE AGREED UPON BY THE REPRESENTATIVES AND THE EXPENSE ESCROW
AGENT CONSISTENT WITH THE TERMS HEREOF AND IN A FORM REASONABLY ACCEPTABLE TO
PARENT.  IF ANY PORTION OF THE EXPENSE ESCROW AMOUNT IS DISBURSED TO THE
UNITHOLDERS FROM THE EXPENSE ESCROW FUND AT THE DISCRETION OF THE
REPRESENTATIVES, SUCH DISBURSEMENT SHALL BE ALLOCATED AMONG THE UNITHOLDERS
PURSUANT TO THE PROVISIONS OF THE EXPENSE ESCROW AGREEMENT AND THIS AGREEMENT.

1.14     Allocation.  The Company and Parent agree to treat the transactions
contemplated by this Agreement in accordance with Revenue Ruling 99-6, 1999-1
C.B. 432 (Situation 1) (A) as a sale of Units with respect to Unitholders and
(B) with respect to Parent, as a purchase by Parent of all of the assets of the
Company attributable to such Units and assumption by Parent of all of the
Company’s liabilities attributable to such Units (other than liabilities for
which Parent is required to be indemnified pursuant to this Agreement).  The
Parties agree, to prepare jointly a valuation, based upon the Merger
Consideration (and all other capitalized costs) and using principles of Section
1060 of the Code for purposes of applying Section 751 of the Code to Unitholders
in the Company and Section 1060 of the Code to Parent, of the assets owned by
the Company attributable to such Units, which valuation shall be binding upon
Parent, Acquisition Subsidiary and the Company.  For purposes of determining the
fair market value of the assets of the Company, the Parties agree, based on
arm's-length negotiations and their adverse tax interests with respect to such
allocation, that the value of the property, plant, equipment, inventory, and
receivables of the Company shall be the adjusted tax basis of such assets as of
the Closing Date.  The Representatives, the Company and Parent and their
Affiliates shall report, act, and file Tax Returns in all respects and for all
purposes consistent with such allocation.  The Company and Parent shall timely
and properly prepare, execute, file, and deliver all such documents, forms, and
other information as may reasonably requested in preparing such allocation. 
None of the Representatives, the Company, the Surviving Company or Parent shall
take any tax position (whether in audits, tax returns, or otherwise) that is
inconsistent with such allocation.

--------------------------------------------------------------------------------



EXHIBIT 3

Section 6.10 of the Merger Agreement


6.10     BLOCKER PURCHASE AGREEMENTS. 


(A)                THE PARTIES HERETO ACKNOWLEDGE AND AGREE THAT PARENT HAS
ENTERED INTO CERTAIN PURCHASE AGREEMENTS EACH IN SUBSTANTIALLY THE FORM OF
EXHIBIT D ATTACHED HERETO (COLLECTIVELY, THE “BLOCKER PURCHASE AGREEMENTS”) WITH
HOLDERS (COLLECTIVELY, THE “BLOCKER OWNERS”) OF EQUITY INTERESTS (“BLOCKER
INTERESTS”) OF CERTAIN TAX BLOCKER ENTITIES THAT ARE, OR WILL BE PRIOR TO THE
EFFECTIVE TIME, UNITHOLDERS OF THE COMPANY (COLLECTIVELY, THE “BLOCKER
ENTITIES”), PURSUANT TO WHICH PARENT HAS AGREED, SUBJECT TO THE SATISFACTION OR
WAIVER OF THE CONDITIONS PRECEDENT CONTAINED THEREIN, TO CAUSE MEMC HOLDINGS
CORPORATION TO PURCHASE, IMMEDIATELY PRIOR TO THE EFFECTIVE TIME, ALL OF THE
BLOCKER INTERESTS IN LIEU OF ACQUIRING THE UNITS HELD BY THE BLOCKER ENTITIES IN
THE MERGER.


(B)               IN CONNECTION WITH THE FOREGOING, IT IS THE INTENT OF THE
PARTIES THAT:

(I)                 THE TRANSACTIONS CONTEMPLATED HEREBY AND THE BLOCKER
PURCHASE AGREEMENTS PROVIDE THAT THE UNITS HELD BY THE BLOCKER ENTITIES ARE
EXCLUDED FROM THE EFFECT OF THE MERGER AND WILL BE TREATED AS SALE OF THE
BLOCKER INTERESTS TO A DIRECTLY WHOLLY OWNED SUBSIDIARY OF PARENT FOR ALL U.S.
FEDERAL INCOME TAX PURPOSES AND NOT AS SALE OF THE UNDERLYING UNITS HELD BY THE
BLOCKER ENTITIES.  FOR AVOIDANCE OF DOUBT, (A) THE BLOCKER NET MERGER
CONSIDERATION PAYABLE IN RESPECT OF THE BLOCKER INTERESTS IS BEING PAID DIRECTLY
BY THE BLOCKER BUYERS PURSUANT TO THE BLOCKER PURCHASE AGREEMENTS AND NOT
PURSUANT TO THIS AGREEMENT AND (B) THE BLOCKER NET MERGER CONSIDERATION PLUS THE
NET MERGER CONSIDERATION PAYABLE UNDER THIS AGREEMENT SHALL BE EQUAL TO THE
AMOUNT OF THE NET MERGER CONSIDERATION.

(II)               THE MERGER WILL BE EFFECTIVELY CONSUMMATED IN ACCORDANCE WITH
APPLICABLE LAW AND THAT, ASSUMING THE ACCURACY OF THE REPRESENTATIONS AND
WARRANTIES OF AND FULFILLMENT OF THE COVENANTS AND AGREEMENTS BY THE BLOCKER
OWNERS IN THE BLOCKER PURCHASE AGREEMENTS, THE ONLY DETRIMENT TO THE PARENT OF
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THE BLOCKER PURCHASE AGREEMENT
IS THE LOSS OF THE FOREGONE TAX BENEFIT.

(III)             EACH BLOCKER OWNER SHALL HAVE NO GREATER AND NO FEWER RIGHTS
OR OBLIGATIONS WITH RESPECT TO THE TRANSACTIONS, AGREEMENTS, COVENANTS,
INDEMNITIES AND OTHER PROVISIONS OF THIS AGREEMENT THAN SUCH BLOCKER OWNER WOULD
HAVE HAD IF, IMMEDIATELY PRIOR TO THE EFFECTIVE TIME, THE UNITS HELD BY THE
BLOCKER ENTITY HAD INSTEAD BEEN HELD DIRECTLY BY SUCH BLOCKER OWNER (IN
PROPORTION TO SUCH BLOCKER OWNER’S INTEREST IN THE BLOCKER ENTITY) AND BEEN
ACQUIRED BY THE PARENT BY VIRTUE OF THE MERGER PURSUANT TO THIS AGREEMENT;
PROVIDED, HOWEVER, THAT NOTHING HEREIN SHALL LIMIT THE RIGHTS OR OBLIGATIONS OF
ANY BLOCKER OWNER WITH RESPECT TO SUCH BLOCKER ENTITY AS EXPRESSLY PROVIDED IN
THE BLOCKER PURCHASE AGREEMENTS.

(IV)             EACH PARENT INDEMNIFIED PERSON SHALL HAVE NO GREATER AND NO
FEWER RIGHTS OR OBLIGATIONS WITH RESPECT TO THE TRANSACTIONS, AGREEMENTS,
COVENANTS, INDEMNITIES AND OTHER PROVISIONS OF THIS AGREEMENT THAN SUCH PARENT
INDEMNIFIED PERSON WOULD HAVE HAD IF, IMMEDIATELY PRIOR TO THE EFFECTIVE TIME,
THE UNITS HELD BY THE BLOCKER ENTITY HAD INSTEAD BEEN HELD DIRECTLY BY SUCH
BLOCKER OWNER (IN PROPORTION TO SUCH BLOCKER OWNER’S INTEREST IN THE BLOCKER
ENTITY) AND BEEN ACQUIRED BY THE PARENT BY VIRTUE OF THE MERGER PURSUANT TO THIS
AGREEMENT; PROVIDED, HOWEVER, THAT NOTHING HEREIN SHALL LIMIT THE RIGHTS OR
OBLIGATIONS OF ANY PARENT INDEMNIFIED PERSON WITH RESPECT TO SUCH BLOCKER ENTITY
AS EXPRESSLY PROVIDED IN THE BLOCKER PURCHASE AGREEMENTS.




--------------------------------------------------------------------------------




(C)                EACH PARTY SHALL TAKE SUCH OTHER ACTIONS AND EXECUTE SUCH
OTHER AGREEMENTS AS ARE REASONABLY NECESSARY TO ASSURE THAT THE TRANSACTIONS
CONTEMPLATED BY THE BLOCKER PURCHASE AGREEMENTS AND THIS AGREEMENT, WHEN TAKEN
TOGETHER, EQUITABLY REFLECT THE RELATIVE RIGHTS AND OBLIGATIONS OF THE
RESPECTIVE PARTIES (INCLUDING THE RIGHTS OF THE PARENT INDEMNIFIED PERSONS AND
THE UNITHOLDERS HEREUNDER) AND THE INTENT OF THE PARTIES DESCRIBED IN THIS
SECTION 6.10.


(D)               NONE OF THE PARENT INDEMNIFIED PERSONS SHALL HAVE ANY
OBLIGATIONS (INCLUDING INDEMNITY OBLIGATIONS) WITH RESPECT TO SUCH OWNERSHIP OF
THOSE UNITS OR AS A UNITHOLDER UNDER THIS AGREEMENT.


(E)                NOTWITHSTANDING THE FOREGOING TERMS OF THIS SECTION 6.10, IF
A BLOCKER OWNER REFUSES OR OTHERWISE DOES NOT ENTER INTO A BLOCKER PURCHASE
AGREEMENT OR THE CONDITIONS PRECEDENT TO THE OBLIGATION OF THE PARENT AND MEMC
HOLDINGS CORPORATION UNDER ANY APPLICABLE BLOCKER PURCHASE AGREEMENT ARE NOT
SATISFIED ON THE CLOSING DATE, THEN THE PARENT SHALL HAVE NO OBLIGATION TO CAUSE
ITS WHOLLY OWNED SUBSIDIARY TO PURCHASE THE BLOCKER INTEREST OWNED BY SUCH
BLOCKER OWNER, AND IN LIEU THEREOF, THE UNITS OWNED BY THE APPLICABLE BLOCKER
ENTITY SHALL BE ACQUIRED BY PARENT BY VIRTUE OF THE MERGER PURSUANT TO THE TERMS
OF THIS AGREEMENT.

 

 

--------------------------------------------------------------------------------

